     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 1 of 32



                  UN
                   ITEDSTATESDISTR
                                 ICTCOURT
                 SOUTHERNDISTR
                             ICTOFNEWYORK

--
 ---
   --
    --
     --
      --
       --
        ---
          ---
            --
             ---
               --
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              --
                               --
                                -x
KRISTOPHERR .OLSON ,              :
CHRISTOPHERLOPEZ , WARREN         :
BARBER,CHR ISTOPHERCL  IFFORD     :
andERIKLIPTAK,                    :
                                  :
                   P
                   lain
                      tif
                        fs
                         ,        :           20C
                                                iv.632(
                                                      JSR
                                                        )
             v.                   :
                                  :
MAJORLEAGUEBASEBALL   ; MLB       :
ADVANCED MED  IA
               ,L.P.
                   ;HOUSTON       :
ASTROS,LLC;andBOSTONREDSOX :
BASEBALLCLUB ,LP ,                :
                                  :
                   De
                    fendant
                          s.
--
 ---
   --
    --
     --
      --
       --
        ---
          ---
            --
             ---
               --
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              --
                               --
                                -x


      MLBDEFENDANTS
                  ’ OPPOS
                        ITIONTOPLA
                                 INT
                                   IFFS
                                      ’ MOT
                                          IONTO
   ALTER,AMENDORVACATEJUDGMENTANDFORLEAVETOAMEND



                                        JohnL .H  a
                                                  rdim an
                                        Benjam inR .W alke
                                                         r
                                        HannahLonkyF   ackler
                                        SULL  IVAN &CROMWELLLLP
                                        125B ro adStreet
                                        NewYo   rk
                                                 ,NY10004
                                        Tel:212- 558-4000
                                        Fax:212-  558-3558
                                        hardim anj@sullcrom.com
                                        walkerb@ sul
                                                   lcrom .com
                                        facklerh@ sul
                                                    lcrom .com

                                        Couns
                                            elfo
                                               r Majo
                                                    rLeag
                                                        ueBa
                                                           seba
                                                              lland MLB
                                        Advan
                                            ced Med
                                                  iaLP




M
ay15
   ,2020
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 2 of 32



                          TABLEOFCONTENTS

                                                                       Pag
                                                                         e

PREL
   IMINARYSTATEMENT.
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .1

BACKGROUND.
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .4
     A
     .     P
           roc
             edu
               ralH
                  is
                   tory.
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        4
     B
     .     Th
            eCou
               rt
                ’sD
                  ism
                    iss
                      alo
                        fth
                          eAm
                            end
                              edCom
                                  pla
                                    int.
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               5

ARGUMENT.
        ..
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .7
I
.    THEREISNOBASISTOSETAS   IDETHECOURT’SJUDGMENTUNDER
     RULES59OR60
               ....
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        7
I
I.   PLA
       INT
         IFFS
            ’“NEWEV   IDENCE ”DOESNOTJUSTIFYREOPEN       INGTHE
     JUDGMENT
            ...
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .10
     A
     .     P
           lain
              ti
               ffsS
                  ti
                   llC
                     anno
                        tAl
                          leg
                            eAnyA
                                ct
                                 ion
                                   abl
                                     eDe
                                       cep
                                         tion
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               10
           1
           .    Th
                 eN  ewAlleg
                           ation
                               sinthePACD   oNotR emedyP l
                                                         aint
                                                            if
                                                             fs’
                Fa
                 iluretoAl
                         legeA c
                               tionab
                                    leM is
                                         represen
                                                tat
                                                  ionsA boutFanta
                                                                sy
                Ba
                 s eb
                    all
                      ...
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         11
           2
           .    Th
                 eN ewAllega
                           tion
                              sinthePACD   oNo tRemedyP la
                                                         int
                                                           if
                                                            fs’
                Fa
                 ilu
                   retoAl
                        legeA c
                              tionab
                                   leM is
                                        represent
                                                at
                                                 ionsA bou
                                                         tM  a
                                                             jor
                Le
                 agueBas
                       eb a
                          ll
                           ....
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        13
     B
     .     MLBAM
               ’sCon
                   tra
                     ctsW
                        ithD
                           raf
                             tKin
                                gsDoN
                                    otS
                                      alv
                                        ageP
                                           lain
                                              ti
                                               ffs
                                                 ’Cl
                                                   aim
                                                     s..
                                                       ..
                                                        ..
                                                         ..
                                                          .19
     C
     .     P
           lain
              ti
               ffs
                 ’Un
                   jus
                     tEn
                       richm
                           entC
                              laimS
                                  ti
                                   llF
                                     ail
                                       s..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .24

CONCLUS
      ION.
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .25
       Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 3 of 32



                         TABLEOFAUTHOR
                                     ITIES

                                                                        Pag
                                                                          e(s
                                                                            )

Ca
 ses

A
xar Ma
     ste
       rFund,Ltd.v.B
                   edfo
                      rd,
  2020 WL1456482(2dCi
                    r.M a
                        r.23
                           ,2020
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       8

Bo
 xillv.B
       r oo
          klynCol
                lege,
   2003 WL21554498(E.D
                     .N.Y
                        .Ju
                          ly10
                             ,2003
                                 )..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       9

Ca
 tski
    llDe
       velopmen
              t,L
                .L.C
                   .v.ParkPlaceEnterta
                                     inmentCo rp
                                               .,
   547F
      .3d115(2dCi
                r.2008
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .12

Chabne
     rv.UnitedofOmahaLi
                      feIn
                         s.Co.,
   225F.3d1042(9
               thCi
                  r.2000
                       )..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .23

Church&Dw igh
            tCo.
               ,Inc
                  .v.Hue
                       y,
   961S
      .W.2d560(Tex
                 .Ct.App
                       .1997
                           )..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .23

C
ityofBos
       t onv
           .Pu rdu
                 ePha rma
                        ,LP,etal
                               .,
   2020 WL977056(M a
                   ss.Sup
                        er.Jan
                             .31,2020
                                    ).
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        23

Co
 ffeyv.WCW&A  ir
               ,Incorpo
                      rated,
   2018 WL4154256(N.D.Fla
                        .Aug.30
                              ,2018
                                  )..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .22

Co
 rtecIndus
         .,In
            c.v.SumHold
                      ing
                        ,L .P
                            .,
   949F.2d42(2dCi
                r.199
                    1).
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         18

C
rispHumanCapi
            tal
              ,Ltd
                 .v.Au
                     thor
                        ia,In
                            c.,
   613F
      .Supp
          .2d136(D.Mass
                      .2009).
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      23

U
.S.exre
      l.Daughe
             rtyv.T
                  ive
                    rsaHold
                          ingCo rp
                                 .,
   342F
      .Supp.3d418(S
                  .D.N.Y
                       .2018).
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .16

Do
 eIv .Wa
       l-MartS
             tor
               es,In
                   c.,
   572F
      .3d677(9
             thCir.2
                   009
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .25

F
lor
  esv.BankofAm.,N.A
                  .,
  2019 WL2470923(D.Co
                    lo.Jun
                         e13
                           ,2019
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     25

F
riedmanv.NewYo rkCi
                  tyDep’
                       tofEduc
                             .,
   2009 WL37828(S.D
                  .N.Y
                     .Jan.5
                          ,2009).
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .7

Ga
 ls
  taldiv.Sunv
            estCommun
                    it
                     iesUSA,L
                            td.,
   637F.Supp
           .2d1045(S
                   .D.Fl
                       a.2009
                            )...
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       23



                                    -
                                    ii
                                     -
       Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 4 of 32



U
.S.exre
      l.G
        rubeav
             .Rosi
                 cki
                   ,Ros
                      ick
                        i&A ssocs
                                .,P.C.,
   319F
      .Supp
          .3d747(S
                 .D.N.Y
                      .2018
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       7

Hammv.Mercede
            s- B
               enzUSA
                    ,LLC,
  2019 WL4751911(N
                 .D.Ca
                     l.S
                       ept
                         .30
                           ,2019
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .23

J
.A.O.Acqu
        isi
          tionCo
               rp.v.Sta
                      vit
                        sky,
   863N.E
        .2d585(N.Y.2007).
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .20

Jan
  e sev
      .Fay,
   692F.3d221(2dC
                ir
                 .20
                   12).
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         8

Johnsonv
       .Ask
          inCap. Mgmt
                    .,L.P
                        .,
   202F.R
        .D.112(S
               .D.N.Y.2001
                         )..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .9

Ka
 rm i
    lowi
       czv.Hartfo
                rdFin
                    .S e
                       rvs.Grp.,
   2011 WL2936013(S
                  .D.N.Y.July14,2011
                                   )..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         18

Kopper
     lv.Bain,
   2016 WL310719(D
                 .Conn
                     .Jan
                        .26
                          ,2016
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      9

L
erne
   rv.F
      lee
        tBan k
             ,N.A
                .,
  459F
     .3d273(2dCi
               r.20
                  06).
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       18

L
inkageCorp
         .v.Tru
              ste
                esofBos
                      tonUniv
                            .,
   679N
      .E.2d191(Mas
                 s.1997
                      )..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .23

Loughr
     idgev.Good
              yea
                rTir
                   eandRubbe
                           rCo.,
   192F.Supp
           .2d1175(D
                   .Colo
                       .2002).
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       23

Inr
  eLou
     isi
       anaCrawf
              ishProduc
                      ers,
  852F
     .3d456(5
            thCir
                .2017)..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .9

Ma
 ye rv.B e
         li
          chi
            k,
   605F.3d223(3dC
                ir
                 .20
                   10).
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        16

M
irk
  in v
     .XOOMEn  erg
                y,LLC,
  931F.3d173(2dCi
                r.2019
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .8

Na
 t’
  lP et
      rochemica
              lCo
                .ofI
                   ranv.M/TStol
                              tSh ea
                                   f,
   930F.2d240(2dC
                ir
                 .1991
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .8

N
emaiz
    erv .Ba
          ker,
  793F.2d58(2dCi
               r.198
                   6).
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         7

Inr
  ePacka
       gedSea
            foodProd
                   s.An
                      tit
                        rustLi
                             tig
                               .,
  242F
     .Supp
         .3d1033(S.D
                   .C a
                      l.2017).
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .23



                                    -
                                    ii
                                     i-
       Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 5 of 32



P
ett
  ifordv
       .CityofYonk
                 ers,
   2020 WL1989419(S.D
                    .N.Y
                       .Ap
                         r.27
                            ,2020
                                ).
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .9

P
ilo
  tCorp
      .ofAm.v.Fi
               she
                 r-P
                   riceIn
                        c.,
  501F.Supp
          .2d292(D
                 .C onn
                      .2007)
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      21

Inr
  ePla
     tinum
         -Be
           echwoodL
                  it
                   ig.,
  427F
     .Supp.2d395(S
                 .D.N
                    .Y.2019
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      18

PNR
  ,Inc
     .v.B ea
           conProp
                 ert
                   y Mgt
                       .,Inc.,
  842So.2d773(F
              la
               .2003).
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        23

P
rou
  tv.Vla
       dec
         k,
  319F
     .Supp
         .3d741(S
                .D.N
                   .Y.2018
                         )..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      7

Rod
  riguezv.B
          rit
            ishAirwa
                   ysPLC,
   2018 WL501568(E.D
                   .N.Y
                      .Jan
                         .19
                           ,2018
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       9

R
yanv.R
     yan,
  889F
     .3d499(8
            thC
              ir
               .2018
                   )..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     10

S
ejinPre
      cis
        ionIndu
              s.Co
                 .v.Ci
                     tibank
                          ,N.A.,
   235F
      .Supp.3d542(S
                  .D.N
                     .Y .2016
                            )..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        18

Shaox
    ingDaquinImpor
                 t&E xpo
                       rtCo.
                           ,Ltd
                              .v.No
                                  tation
                                       s,Inc
                                           .,
   2020 WL364567(S
                 .D.N
                    .Y.Jan
                         .22,2020
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        7

S
iOnyxv
     .Hamama
           tsuPho
                toni
                   csK.K.,
  332F
     .Supp
         .3d446(D.Mas
                    s.2018).
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .25

S
tat
  eFarm Mutua
            lAutomobi
                    leIns
                        .Co
                          .v.Med
                               ica
                                 lSvc
                                    .C ente
                                          rofF la
                                                .,Inc.,
  2014 WL11910630(S
                  .D.Fla
                       .Sep
                          t.1
                            5,2014
                                 )..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .23

Inr
  eTel
     exf
       reeSecs
             .Lit
                ig.
                  ,
  389F
     .Supp.3d101(D.Ma
                    ss.2019
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .23

Un
 itedStat
        esv.Int’
               lBhd.o
                    fT eamst
                           ers,
   247F.3d370(2dCi
                 r.2001
                      )...
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        7,10

W
il
 liamsv.Ci
         tig
           roupIn
                c.,
   659F
      .3d208(2dCi
                r.20
                   11).
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      8,10

S
tatu
   tes

Un
 ifo
   rmIn
      tern
         etG
           amb
             lingEn
                  for
                    cem
                      entA
                         ct,31U
                              .S.C
                                 .§5362
                                      (1)
                                        (E)
                                          (ix
                                            ).
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       .12
                                                         ,13,21

O
the
  rAu
    tho
      rit
        ies

F
ed.R
   .Civ
      .P.9
         (b).
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .5,17,18

                                    -
                                    iv-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 6 of 32



F
ed.R
   .Civ
      .P.15
          (a).
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .8

F
ed.R
   .Civ
      .P.59
          (e).
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .1,7,8
                                                                      ,9

F
ed.R
   .Civ
      .P.60
          (b).
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .1,7,8
                                                                       ,9

Lo
 calC
    ivi
      lRu
        le6
          .3.
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .7




                                   -
                                   v-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 7 of 32



          D
          efend
              ant
                sMa
                  jorL
                     eag
                       ueB
                         aseb
                            al
                             l(“MLB
                                  ”)a
                                    nd MLB Adv
                                             anc
                                               ed M
                                                  edi
                                                    a,L
                                                      .P.

(
“MLBAM
     ,” andtog
             eth
               er w
                  ith MLB
                        ,th
                          e “MLB D
                                 efend
                                     ant
                                       s”)r
                                          esp
                                            ect
                                              ful
                                                ly subm
                                                      itth
                                                         is

m
emo
  randumo
        flawinoppo
                 si
                  tio
                    ntop
                       lain
                          ti
                           ffs
                             ’mo
                               tiontoa
                                     lt
                                      er,am
                                          endo
                                             rva
                                               cat
                                                 ejudgm
                                                      entandfo
                                                             r

l
eav
  etoam
      end
        .

                       PREL
                          IMINARYSTATEMENT

          A
          tth
            ehe
              arto
                 fth
                   isCou
                       rt
                        ’sd
                          ism
                            iss
                              alo
                                fth
                                  isc
                                    asew
                                       asP
                                         lain
                                            ti
                                             ffs
                                               ’fa
                                                 ilu
                                                   retoa
                                                       lleg
                                                          ein

th
 eiram
     end
       edcom
           pla
             intanya
                   ction
                       abl
                         ede
                           cep
                             tiono
                                 fPl
                                   ain
                                     ti
                                      ffsby D
                                            efend
                                                ant
                                                  sorasu
                                                       ff
                                                        ic
                                                         ien
                                                           t

conn
   ect
     ionb
        etw
          eenP
             la
              int
                if
                 fs’p
                    art
                      ic
                       ipa
                         tio
                           ninf
                              ant
                                asyb
                                   aseb
                                      allcon
                                           tes
                                             tsandanycondu
                                                         ctby

D
efend
    ant
      s.P
        lain
           ti
            ffs
              ’cu
                rren
                   tapp
                      lic
                        at
                         ionandth
                                epropo
                                     seds
                                        econdam
                                              end
                                                edcom
                                                    pla
                                                      int(
                                                         “PAC
                                                            ”)

th
 ata
   ccom
      pan
        ies
          itdono
               tso
                 lve
                   the
                     sep
                       rob
                         lem
                           sbe
                             cau
                               se,a
                                  sth
                                    eCou
                                       rtob
                                          serv
                                             edin
                                                itsAp
                                                    ri
                                                     l3,2020

op
 iniong
      ran
        ting D
             efend
                 ant
                   s’m
                     otion
                         stod
                            ism
                              iss(
                                 “Op
                                   inion
                                       ”or“Op
                                            .”)
                                              ,th
                                                ede
                                                  fic
                                                    ien
                                                      cie
                                                        sin

P
lain
   ti
    ffs
      ’leg
         alth
            eor
              iesa
                 rein
                    solub
                        le
                         . Th
                            atth
                               efan
                                  tasyb
                                      aseb
                                         allhobbyP
                                                 lain
                                                    ti
                                                     ffsh
                                                        aveem
                                                            bra
                                                              ced

r
ela
  testoth
        epl
          ayingo
               fac
                 tua
                   l MLBg
                        ame
                          ssimp
                              lydo
                                 esn
                                   otg
                                     iveP
                                        la
                                         int
                                           if
                                            fsl
                                              ega
                                                lred
                                                   res
                                                     sag
                                                       ain
                                                         st

MLBo
   rit
     ste
       amswh
           enth
              eyh
                aveac
                    omp
                      lain
                         tastohow MLBg
                                     ame
                                       shav
                                          ebe
                                            enp
                                              lay
                                                ed.

          A
          san
            ini
              tia
                lma
                  tte
                    r,how
                        eve
                          r,th
                             eCou
                                rtn
                                  eedno
                                      tev
                                        encon
                                            sid
                                              erP
                                                la
                                                 int
                                                   if
                                                    fs’
                                                      thi
                                                        rdb
                                                          ite

a
tth
  eapp
     leb
       ecau
          seth
             eirm
                otionh
                     asf
                       ata
                         lpro
                            ced
                              ura
                                lprob
                                    lem
                                      sth
                                        at,onth
                                              eirown
                                                   ,ju
                                                     st
                                                      ifyd
                                                         eni
                                                           al
                                                            .

P
lain
   ti
    ffss
       eekr
          eli
            efund
                erF
                  ed.R
                     .Civ
                        .P.59
                            (e)and60
                                   (b)bu
                                       trem
                                          ark
                                            ablyc
                                                laimth
                                                     atth
                                                        eon
                                                          erou
                                                             s

s
tand
   ard
     sse
       tfo
         rthinth
               oseru
                   lesa
                      rei
                        rre
                          lev
                            ant
                              .Ind
                                 eed
                                   ,Pl
                                     ain
                                       ti
                                        ffsm
                                           akenoe
                                                ffo
                                                  rttos
                                                      ati
                                                        sfyth
                                                            e

r
equ
  irem
     ent
       sofRu
           le5
             9(e
               )andg
                   iveon
                       lyp
                         ass
                           inga
                              tten
                                 tiontoRu
                                        le60
                                           (b)
                                             ,ef
                                               fec
                                                 tiv
                                                   elycon
                                                        ced
                                                          ing

th
 atth
    eirpu
        rpo
          rted“n
               ewlyd
                   iscov
                       eredev
                            iden
                               ce”i
                                  sno
                                    tnewa
                                        tal
                                          lbu
                                            tra
                                              the
                                                rma
                                                  ter
                                                    ialp
                                                       rodu
                                                          cedin

d
iscov
    eryb
       efo
         reth
            emo
              tiontod
                    ism
                      issw
                         asd
                           ecid
                              ed(
                                andinm
                                     ostc
                                        ase
                                          sbe
                                            for
                                              eitw
                                                 asev
                                                    ena
                                                      rgu
                                                        ed)
                                                          .

          I
          fth
            eCou
               rtdo
                  escon
                      sid
                        erth
                           eme
                             ri
                              tso
                                fPl
                                  ain
                                    ti
                                     ffs
                                       ’mo
                                         tion
                                            ,th
                                              ere
                                                sul
                                                  tshou
                                                      ldb
                                                        eth
                                                          e

s
ame
  . Ev
     en w
        ithth
            eoppo
                rtun
                   itytoch
                         erry
                            -pi
                              ckf
                                romd
                                   iscov
                                       ery
                                         ,Pl
                                           ain
                                             ti
                                              ffss
                                                 ti
                                                  llf
                                                    ailtoa
                                                         lleg
                                                            e

su
 ff
  ic
   ien
     tfa
       lses
          tat
            emen
               tso
                 rre
                   lian
                      ceonsu
                           chs
                             tat
                               emen
                                  tstosuppo
                                          rtth
                                             eirm
                                                is
                                                 rep
                                                   res
                                                     ent
                                                       ationc
                                                            laim
                                                               s,
        Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 8 of 32



o
rasu
   ff
    ic
     ien
       tconn
           ect
             ionb
                etw
                  een D
                      efend
                          ant
                            sandP
                                la
                                 int
                                   if
                                    fstosuppo
                                            rtth
                                               eirno
                                                   ndi
                                                     sclo
                                                        sur
                                                          e,

con
  sum
    erp
      rot
        ect
          iono
             run
               jus
                 ten
                   richm
                       entc
                          laim
                             s.

            Inane
                ffo
                  rttosho
                        reup
                           the
                             irm
                               is
                                rep
                                  res
                                    ent
                                      ationc
                                           laim
                                              s,P
                                                lain
                                                   ti
                                                    ffsnowc
                                                          itep
                                                             rov
                                                               is
                                                                ion
                                                                  s

inth
   eag
     reem
        ent
          sbe
            twe
              en MLBAMandD
                         raf
                           tKing
                               stodoub
                                     ledownonth
                                              eirr
                                                 eje
                                                   cte
                                                     dargum
                                                          ent

th
 atD
   efend
       ant
         smi
           srep
              res
                ent
                  edD
                    raf
                      tKing
                          scon
                             tes
                               tsa
                                 s“g
                                   ame
                                     sofsk
                                         il
                                          l.
                                           ” Bu
                                              t,a
                                                swi
                                                  thP
                                                    lain
                                                       ti
                                                        ffs
                                                          ’

in
 suf
   fic
     ien
       tpr
         iora
            lleg
               at
                ion
                  s,no
                     thing
                         intho
                             secon
                                 tra
                                   cts(o
                                       ranyo
                                           the
                                             rst
                                               atem
                                                  enta
                                                     ll
                                                      eged
                                                         inth
                                                            ePAC
                                                               )

am
 oun
   tstoacomm
           itm
             enttop
                  rev
                    enton
                        -fi
                          eldru
                              lev
                                iol
                                  atio
                                     nsf
                                       romo
                                          ccu
                                            rr
                                             ingfo
                                                 rth
                                                   eben
                                                      efi
                                                        tof

f
ant
  asyb
     aseb
        allp
           lay
             ers
               .Ra
                 the
                   r,i
                     tisc
                        lea
                          rfromth
                                econ
                                   tra
                                     ctsth
                                         atth
                                            eus
                                              eofth
                                                  e“g
                                                    ameo
                                                       fsk
                                                         il
                                                          l”

ph
 ras
   ere
     fle
       ctedth
            epa
              rt
               ies
                 ’ef
                   for
                     tstoen
                          sur
                            eth
                              atth
                                 efan
                                    tasycon
                                          tes
                                            tsth
                                               ems
                                                 elv
                                                   esa
                                                     recondu
                                                           ctedin

aw
 ayth
    atc
      omp
        lie
          swi
            thf
              ede
                rall
                   awcon
                       cern
                          ingin
                              tern
                                 etg
                                   amb
                                     ling
                                        .

            P
            lain
               ti
                ffsa
                   lsonowcom
                           pla
                             inth
                                ataS
                                   ept
                                     emb
                                       er2017p
                                             res
                                               sre
                                                 lea
                                                   sea
                                                     nnoun
                                                         cing

d
isc
  ipl
    inea
       gain
          stth
             eNew Yo
                   rk Y
                      ank
                        eesfo
                            rvio
                               la
                                tingar
                                     egu
                                       lat
                                         ionr
                                            ega
                                              rdingth
                                                    eus
                                                      eofdugou
                                                             t

phon
   es




                          R
                          ega
                            rdl
                              ess
                                ,th
                                  eCou
                                     rtw
                                       asc
                                         lea
                                           rini
                                              tsOp
                                                 inionth
                                                       at
                                                        ,inadd
                                                             it
                                                              ionto

af
 als
   est
     atem
        ent
          ,Pl
            ain
              ti
               ffsa
                  lson
                     eedtop
                          leadp
                              lau
                                sib
                                  lea
                                    lleg
                                       at
                                        ion
                                          sofr
                                             eli
                                               anc
                                                 eandc
                                                     aus
                                                       ationfo
                                                             r

th
 eirm
    is
     rep
       res
         ent
           ationandcon
                     sum
                       erp
                         rot
                           ect
                             ionc
                                laim
                                   stosu
                                       rviv
                                          e.P
                                            la
                                             int
                                               if
                                                fsdono
                                                     tandc
                                                         anno
                                                            t

a
lleg
   eth
     atth
        epr
          essr
             ele
               asea
                  ssu
                    redth
                        emo
                          fth
                            e“in
                               teg
                                 ri
                                  tyo
                                    fma
                                      jorl
                                         eagu
                                            eba
                                              seb
                                                all
                                                  ”(O
                                                    p.a
                                                      t16
                                                        ),


                                     -
                                     2-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 9 of 32



o
rev
  enth
     ate
       lec
         tron
            ics
              igns
                 tea
                   lingw
                       asno
                          toc
                            cur
                              ring
                                 ,be
                                   cau
                                     seth
                                        esam
                                           epr
                                             essr
                                                ele
                                                  aseannoun
                                                          ced

th
 atth
    eRedSoxhadu
              sede
                 lec
                   tron
                      icd
                        evi
                          cestoconv
                                  eyd
                                    ecod
                                       eds
                                         ignin
                                             form
                                                at
                                                 ion
                                                   .

         Th
          ebe
            stP
              la
               int
                 if
                  fsc
                    and
                      otoa
                         rt
                          icu
                            lat
                              ewhy




                                                       (P
                                                        l.B
                                                          r.a
                                                            t12
                                                              .) Bu
                                                                  tev
                                                                    en

c
red
  it
   ingth
       atim
          plau
             sib
               lea
                 sse
                   rt
                    ion
                      ,Pl
                        ain
                          ti
                           ffO
                             lsona
                                 lleg
                                    eso
                                      nlyth
                                          ath
                                            econ
                                               tinu
                                                  edtop
                                                      lay“
                                                         fan
                                                           tas
                                                             y

b
aseb
   all
     ”be
       cau
         seComm
              iss
                ion
                  erM
                    anf
                      redsupp
                            osed
                               lyw
                                 asu
                                   ntru
                                      thfu
                                         linth
                                             eSep
                                                tem
                                                  ber2017p
                                                         res
                                                           s

r
ele
  ase
    ,no
      tth
        ath
          econ
             tinu
                edtop
                    layD
                       raf
                         tKing
                             sfan
                                tasyb
                                    aseb
                                       all
                                         .(PAC¶164
                                                 .) Th
                                                     ere
                                                       asonfo
                                                            r

th
 edi
   ssem
      blingi
           sth
             at
              ,ac
                cord
                   ingtoh
                        isownt
                             ran
                               sac
                                 tionr
                                     eco
                                       rds
                                         ,th
                                           ela
                                             stt
                                               imeO
                                                  lsonp
                                                      aidtop
                                                           lay

inaD
   raf
     tKi
       ngsf
          ant
            asyb
               aseb
                  allcon
                       tes
                         twa
                           sinA
                              ugu
                                st2017
                                     ,am
                                       onthb
                                           efo
                                             reth
                                                epr
                                                  essr
                                                     ele
                                                       ase
                                                         .He

cou
  ldno
     tha
       ver
         eli
           edonth
                epr
                  essr
                     ele
                       aseincon
                              tinu
                                 ingtop
                                      layi
                                         fheh
                                            ada
                                              lre
                                                adys
                                                   topp
                                                      edp
                                                        lay
                                                          ing
                                                            .

         Inane
             ffo
               rttor
                   eviv
                      eth
                        eircon
                             sum
                               erp
                                 rot
                                   ect
                                     ion
                                       ,fr
                                         audandun
                                                jus
                                                  ten
                                                    richm
                                                        entc
                                                           laim
                                                              s,

P
lain
   ti
    ffsa
       lsoa
          tta
            ckth
               eCou
                  rt
                   ’sho
                      ldingth
                            atth
                               edi
                                 smi
                                   ssedcom
                                         pla
                                           intd
                                              idno
                                                 tal
                                                   leg
                                                     easu
                                                        ff
                                                         ic
                                                          ien
                                                            t

conn
   ect
     ionb
        etw
          eenth
              eirD
                 raf
                   tKing
                       spa
                         rt
                          icip
                             ationandD
                                     efend
                                         ant
                                           s. Th
                                               eycon
                                                   tendth
                                                        att
                                                          heCou
                                                              rt

m
inim
   izedth
        ebu
          sin
            essr
               ela
                 tion
                    shipb
                        etw
                          een D
                              efend
                                  ant
                                    san
                                      dDr
                                        aftK
                                           ing
                                             sincon
                                                  clud
                                                     ingth
                                                         ati
                                                           t

am
 oun
   tedon
       lytoD
           efend
               ant
                 sal
                   low
                     ingD
                        raf
                          tKing
                              s“tou
                                  seth
                                     eirm
                                        ark
                                          sands
                                              tad
                                                ium
                                                  stoadv
                                                       ert
                                                         ise

[D
 raf
   tKing
       sfan
          tasyb
              aseb
                 all
                   ]con
                      tes
                        ts
                         ,”andth
                               eyp
                                 roc
                                   eedtosp
                                         il
                                          lcon
                                             sid
                                               erab
                                                  leinkd
                                                       eta
                                                         il
                                                          ingth
                                                              e

sp
 eci
   fict
      erm
        softh
            eDr
              aftK
                 ing
                   s-MLBAMcon
                            tra
                              cts
                                .(P
                                  l.B
                                    r.a
                                      t3–7
                                         .)P
                                           lain
                                              ti
                                               ffs
                                                 ’argum
                                                      enti
                                                         sno
                                                           t

af
 aird
    epi
      ct
       iono
          fth
            eCou
               rt
                ’sOp
                   inion
                       ,wh
                         icha
                            ccep
                               teda
                                  stru
                                     ePl
                                       ain
                                         ti
                                          ffs
                                            ’bro
                                               ada
                                                 lle
                                                   gat
                                                     ion
                                                       sth
                                                         at
                                                          ,

am
 ongo
    the
      rth
        ing
          s,D
            efend
                ant
                  sandD
                      raf
                        tKing
                            shav
                               ea“
                                 comp
                                    reh
                                      ens
                                        ivel
                                           eagu
                                              epa
                                                rtn
                                                  ersh
                                                     ip”(Op
                                                          .

a
t4)bu
    tno
      neth
         ele
           ssd
             eem
               edP
                 lain
                    ti
                     ffs
                       ’cl
                         aim
                           sin
                             suf
                               fic
                                 ien
                                   tasa m
                                        at
                                         tero
                                            flaw
                                               . A
                                                 llth
                                                    ePAC

a
lleg
   at
    ion
      sdoi
         saddcum
               ula
                 tiv
                   ede
                     tai
                       l. Th
                           e Cou
                               rt
                                ’spo
                                   int
                                     ,mi
                                       ssedbyP
                                             lain
                                                ti
                                                 ffs
                                                   ,isth
                                                       atth
                                                          e


                                  -
                                  3-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 10 of 32



r
ela
  tion
     shipr
         elev
            antfo
                rth
                  eirc
                     laim
                        sisno
                            tth
                              ere
                                la
                                 tion
                                    shipb
                                        etw
                                          een D
                                              efend
                                                  ant
                                                    sandD
                                                        raf
                                                          tKing
                                                              s

bu
 tth
   ere
     lat
       ion
         ship(o
              rmo
                rea
                  ccu
                    rat
                      ely
                        ,th
                          ela
                            cko
                              fon
                                e)b
                                  etw
                                    eenD
                                       efend
                                           ant
                                             sandP
                                                 lain
                                                    ti
                                                     ff
                                                      s. And

inanyev
      ent
        ,Pl
          ain
            ti
             ffsv
                ast
                  lyov
                     ers
                       tat
                         eth
                           ete
                             rmso
                                fth
                                  econ
                                     tra
                                       cts
                                         , wh
                                            ichexp
                                                 li
                                                  ci
                                                   tlycon
                                                        trad
                                                           ict

P
lain
   ti
    ffs
      ’as
        ser
          tion
             sth
               at D
                  efend
                      ant
                        s“c
                          rea
                            t[ed
                               ]th
                                 eprodu
                                      ct
                                       ,”“
                                         con
                                           tro
                                             ll
                                              ed”i
                                                 t,o
                                                   r w
                                                     ere

“
sub
  stan
     tia
       lly
         ”invo
             lved“
                 inv
                   ir
                    tua
                      llyev
                          erya
                             spe
                               ct”o
                                  fDr
                                    aftK
                                       ing
                                         s’f
                                           ant
                                             asycon
                                                  tes
                                                    ts
                                                     .(P
                                                       l.B
                                                         r.a
                                                           t4.
                                                             )

Th
 econ
    tra
      ctss
         imp
           lys
             etou
                tth
                  ecr
                    ite
                      riath
                          at MLBAMr
                                  equ
                                    iredD
                                        raf
                                          tKing
                                              stom
                                                 eeti
                                                    fitw
                                                       ant
                                                         edto

u
se MLBt
      rad
        ema
          rksfo
              rpa
                rt
                 icu
                   larf
                      ant
                        asyb
                           aseb
                              al
                               lcon
                                  tes
                                    ts
                                     .

          Fo
           rth
             esea
                ndth
                   eoth
                      err
                        eason
                            sexp
                               lain
                                  edb
                                    elowandinth
                                              eDe
                                                fend
                                                   ant
                                                     s’p
                                                       rio
                                                         r

m
otion
    stod
       ism
         iss
           ,th
             isc
               asew
                  asp
                    rop
                      erlyd
                          ism
                            iss
                              edw
                                ithp
                                   rejud
                                       iceands
                                             hou
                                               lds
                                                 tayt
                                                    hatw
                                                       ay.

                             BACKGROUND

    A
    .     P
          roc
            edu
              ralH
                 isto
                    ry

          P
          lain
             ti
              ffK
                ris
                  toph
                     erO
                       lso
                         nfi
                           ledth
                               isa
                                 ct
                                  iononJ
                                       anu
                                         ary23
                                             ,202
                                                0.(Dk
                                                    t.No
                                                       .1.
                                                         ) On

F
ebru
   ary14
       ,2020
           ,hef
              iledanam
                     end
                       edcom
                           pla
                             int(
                                the“Am
                                     end
                                       edCom
                                           pla
                                             int
                                               ,”o
                                                 r“AC
                                                    ”)add
                                                        ing

fou
  rmo
    rep
      lain
         ti
          ffsand370p
                   arag
                      raph
                         sofn
                            ewa
                              lleg
                                 at
                                  ion
                                    ssp
                                      ann
                                        ing87add
                                               it
                                                ion
                                                  alp
                                                    age
                                                      s.(Dk
                                                          t.

No
 .20
   .)Inth
        eAm
          end
            edCom
                pla
                  int
                    ,Pl
                      ain
                        ti
                         ffsa
                            sse
                              rtedc
                                  laim
                                     sag
                                       ain
                                         stD
                                           efend
                                               ant
                                                 sfo
                                                   rcomm
                                                       on-

l
awf
  raud
     ,neg
        lig
          enc
            e,v
              iol
                at
                 ion
                   softh
                       econ
                          sum
                            erp
                              rot
                                ect
                                  ionl
                                     awso
                                        fPl
                                          ain
                                            ti
                                             ffs
                                               ’hom
                                                  est
                                                    ate
                                                      s

(M
 ass
   achu
      set
        ts
         ,Ca
           li
            for
              nia
                ,Tex
                   as,F
                      lor
                        ida
                          ,andCo
                               lor
                                 ado
                                   ),am
                                      ongo
                                         the
                                           rs
                                            ,andun
                                                 jus
                                                   ten
                                                     richm
                                                         ent
                                                           ,

a
llb
  asedona
        lleg
           at
            ion
              sth
                ate
                  lec
                    tron
                       ics
                         igns
                            tea
                              lingby
                                   theA
                                      stro
                                         s,R
                                           edSox
                                               ,ando
                                                   the
                                                     rclub
                                                         sdu
                                                           ring

MLBg
   ame
     s(inv
         iol
           atio
              nof MLBru
                      les
                        )had“
                            cor
                              rup
                                ted
                                  ”Pl
                                    ain
                                      ti
                                       ffs
                                         ’fan
                                            tas
                                              yba
                                                seb
                                                  allg
                                                     ame
                                                       s.

          D
          efend
              ant
                smov
                   edtod
                       ism
                         iss
                           theAm
                               end
                                 edCom
                                     pla
                                       intonF
                                            ebru
                                               ary21
                                                   ,2020
                                                       .(Dk
                                                          t.

No
 s.27
    ,30
      ,and36
           .)P
             lain
                ti
                 ffsf
                    iledoppo
                           si
                            tion
                               stoth
                                   emo
                                     tion
                                        son M
                                            arch6(Dk
                                                   t. No
                                                       s.42
                                                          ,44

&45
  ),andD
       efend
           ant
             sfi
               ledr
                  eplyb
                      rie
                        fson M
                             arch13(Dk
                                     t.No
                                        s.47
                                           ,48 &49
                                                 ). On M
                                                       arch20
                                                            ,th
                                                              e

Cou
  rth
    eardo
        rala
           rgum
              entonD
                   efend
                       ant
                         s’m
                           otio
                              nsfo
                                 rne
                                   arlytwohou
                                            rs
                                             .(Dk
                                                t.No
                                                   .57
                                                     .)

          D
          iscov
              eryp
                 roc
                   eed
                     edwh
                        ileb
                           rie
                             fingonth
                                    emo
                                      tion
                                         s,andth
                                               isCou
                                                   rt
                                                    ’scon
                                                        sid
                                                          era
                                                            tion
                               -
                               4-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 11 of 32



o
fth
  emo
    tion
       s,w
         asongo
              ing
                . Th
                   e MLBD
                        efend
                            ant
                              sprodu
                                   ceddo
                                       cum
                                         ent
                                           sinr
                                              espon
                                                  setoP
                                                      la
                                                       int
                                                         if
                                                          fs’

d
iscov
    eryr
       equ
         est
           son M
               arch12
                    ,17
                      ,19
                        ,and25
                             ;th
                               eAs
                                 tro
                                   sprodu
                                        ceddo
                                            cum
                                              ent
                                                son M
                                                    arch17and

23
 ;andth
      eRedSoxp
             rodu
                ceddo
                    cum
                      ent
                        son M
                            arch12
                                 ,19
                                   ,and30andAp
                                             ril2
                                                .

     B
     .     Th
            eCou
               rt’
                 sDi
                   smi
                     ssa
                       lofth
                           eAm
                             end
                               edC
                                 omp
                                   lain
                                      t

           OnAp
              ri
               l3,2020
                     ,th
                       eCou
                          rtg
                            ran
                              tedth
                                  emo
                                    tion
                                       stod
                                          ism
                                            issinth
                                                  eiren
                                                      ti
                                                       rety(Dk
                                                             t.

No
 .55
   )andd
       ism
         iss
           edth
              eAm
                end
                  edCom
                      pla
                        intw
                           ithp
                              rejud
                                  ice
                                    ,con
                                       clud
                                          ingth
                                              ata
                                                llo
                                                  fPl
                                                    ain
                                                      ti
                                                       ffs
                                                         ’
                                                       1
c
laim
   ssu
     ffe
       redf
          romm
             ult
               ipl
                 ede
                   fic
                     ien
                       cie
                         s(w
                           itho
                              utev
                                 enr
                                   eac
                                     hinga
                                         lla
                                           sse
                                             rtedg
                                                 round
                                                     s)
                                                      .

           F
           raud
              . W
                ithr
                   esp
                     ectto P
                           lain
                              ti
                               ffs
                                 ’th
                                   eoryth
                                        atD
                                          efend
                                              ant
                                                smad
                                                   eaf
                                                     fi
                                                      rma
                                                        tiv
                                                          e

m
is
 rep
   res
     ent
       ation
           s,th
              eCou
                 rth
                   eld
                     :(i
                       )Pl
                         ain
                           ti
                            ffsf
                               ail
                                 edtop
                                     lau
                                       sib
                                         lya
                                           lleg
                                              eth
                                                atth
                                                   e MLBD
                                                        efend
                                                            ant
                                                              s

h
ad m
   adeanys
         tat
           emen
              tsexp
                  res
                    singa“
                         comm
                            itm
                              enttos
                                   afeg
                                      uard
                                         ingf
                                            ant
                                              asyb
                                                 aseb
                                                    allf
                                                       rom MLB

ru
 lesv
    iol
      ati
        ons
          ,”(
            ii
             )th
               e MLB D
                     efend
                         ant
                           s’a
                             ll
                              egeds
                                  ta
                                   tem
                                     ent
                                       scon
                                          cern
                                             ing“m
                                                 ain
                                                   tain
                                                      ingth
                                                          e

in
 teg
   ri
    tyandhon
           estyo
               fth
                 egam
                    eofb
                       aseb
                          all
                            ”we
                              reno
                                 tfa
                                   lse
                                     ,and(
                                         ii
                                          i)a
                                            lleg
                                               ed m
                                                  is
                                                   rep
                                                     res
                                                       ent
                                                         ation
                                                             s

byth
   eAs
     tro
       sand R
            edSox w
                  ere“
                     larg
                        elysp
                            ecu
                              lat
                                ion
                                  sabo
                                     utth
                                        esou
                                           rceo
                                              fva
                                                riou
                                                   spl
                                                     aye
                                                       rs’o
                                                          r

t
eam
  s’su
     cce
       ssinag
            ame
              ,sp
                ecu
                  lat
                    ion
                      sno
                        tve
                          ri
                           fiab
                              lefo
                                 rth
                                   eirt
                                      rutho
                                          rfa
                                            ls
                                             ity
                                               .”(O
                                                  p.a
                                                    t10
                                                      –12
                                                        .)

Th
 eCou
    rtc
      onc
        lud
          edth
             ataf
                ewo
                  fth
                    eal
                      leg
                        edm
                          isr
                            epr
                              esen
                                 tat
                                   ion
                                     sinth
                                         eAm
                                           end
                                             edCom
                                                 pla
                                                   intw
                                                      ere

“p
 lau
   sib
     ly”a
        lleg
           edtob
               efa
                 lse
                   ,bu
                     tth
                       atP
                         la
                          int
                            if
                             fsh
                               adno
                                  tad
                                    equ
                                      ate
                                        lya
                                          ll
                                           egedr
                                               eli
                                                 anc
                                                   eonanyo
                                                         f

tho
  ses
    tat
      emen
         tsw
           ithsu
               ff
                ic
                 ien
                   tpa
                     rt
                      icu
                        lar
                          ityund
                               erRu
                                  le9
                                    (b)
                                      . Th
                                         eCou
                                            rta
                                              lsor
                                                 eje
                                                   ctedP
                                                       la
                                                        int
                                                          if
                                                           fs’

“g
 ene
   ral
     ized
        ”th
          eoryo
              fre
                lian
                   ce.(Op
                        .at12
                            –16
                              .)W
                                ithr
                                   esp
                                     ect
                                       toth
                                          eirc
                                             la
                                              imo
                                                ffr
                                                  audbyom
                                                        iss
                                                          ion
                                                            ,

th
 e Cou
     rth
       eldth
           atth
              e Am
                 end
                   ed Com
                        pla
                          intd
                             idno
                                tal
                                  leg
                                    eat
                                      ran
                                        sac
                                          tiono
                                              roth
                                                 err
                                                   ela
                                                     tion
                                                        ship

b
etw
  eenD
     efend
         ant
           sandP
               lain
                  ti
                   ffsth
                       atcou
                           ldg
                             iver
                                isetoadu
                                       tyo
                                         fdis
                                            clo
                                              sur
                                                e.(Op
                                                    .at16
                                                        –21
                                                          .)



1
  Thu
    s,intheeventtha
                  ttheCour
                         tgran
                             tsPl
                                ain
                                  ti
                                   ffsleavetof
                                             il
                                              ethePAC ,D e
                                                         fendant
                                                               sres
                                                                  ervethe
                                                                        ir
right
    sto mov etodismi
                   ssthePAC,inc
                              lud
                                ingong roundsno
                                              tspe c
                                                   if
                                                    ical
                                                       lyaddres
                                                              sedhere
                                                                    in. Fo
                                                                         r
ex ampl
      e,Pl
         ainti
             ffss
                ti
                 llfa
                    iltoa
                        lleg
                           eanycogn
                                  izabl
                                      eh arm
                                           . NoPla
                                                 inti
                                                    ffal
                                                       lege
                                                          sthathelo
                                                                  stm on
                                                                       ey
onh i
    sD ra
        ftKingsconte
                   sts
                     ,orevenhow m
                                uchhesp en
                                         tonD ra
                                               ftKingsen
                                                       tryfee
                                                            s.
                                    -
                                    5-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 12 of 32



          N
          egl
            igen
               ce. Th
                    e Cou
                        rtcon
                            clud
                               edth
                                  atP
                                    la
                                     int
                                       if
                                        fs’n
                                           egl
                                             ige
                                               ntm
                                                 is
                                                  rep
                                                    res
                                                      ent
                                                        at
                                                         ion

c
laim
   s“f
     ailfo
         res
           sen
             tia
               llyth
                   esam
                      ere
                        ason
                           sth
                             atth
                                eirf
                                   raudc
                                       laim
                                          sfa
                                            il
                                             ,”in
                                                clud
                                                   ing“b
                                                       ecau
                                                          se

p
lain
   ti
    ffsh
       avef
          ail
            edtoa
                lleg
                   eth
                     eex
                       is
                        ten
                          ceo
                            fanydu
                                 tytod
                                     isc
                                       los
                                         eow
                                           edth
                                              embyd
                                                  efend
                                                      ant
                                                        sor

r
eli
  anc
    eond
       efend
           ant
             s’a
               ff
                irm
                  at
                   iver
                      epr
                        esen
                           ta
                            tio
                              ns.
                                ”(Op
                                   .at22
                                       .)

          Con
            sum
              erP
                rot
                  ect
                    ion C
                        laim
                           s.         Th
                                       e Cou
                                           rtd
                                             ism
                                               iss
                                                 ed P
                                                    lain
                                                       ti
                                                        ffs
                                                          ’ con
                                                              sum
                                                                er

p
rot
  ect
    ionc
       laim
          sonth
              egroundth
                      attho
                          sec
                            laim
                               s,“
                                 lik
                                   eth
                                     eirf
                                        raudc
                                            laim
                                               s,”w
                                                  ere“no
                                                       tpl
                                                         edw
                                                           ith

enoughsp
       eci
         fic
           ity
             ,”b
               ecau
                  seth
                     e Am
                        end
                          ed Com
                               pla
                                 intd
                                    id no
                                        tsu
                                          ff
                                           ic
                                            ien
                                              tlya
                                                 ll
                                                  ege“
                                                     tha
                                                       tth
                                                         e

d
efend
    ant
      s’d
        ecep
           tiv
             eac
               tsc
                 aus
                   edth
                      epl
                        ain
                          ti
                           ffsh
                              arm
                                ”fo
                                  rth
                                    esam
                                       ere
                                         ason
                                            sth
                                              ati
                                                tdidno
                                                     t

su
 ff
  ic
   ien
     tlya
        lleg
           eth
             atP
               la
                int
                  if
                   fsr
                     eli
                       edonD
                           efe
                             ndan
                                ts’a
                                   lleg
                                      edm
                                        is
                                         rep
                                           res
                                             ent
                                               ation
                                                   s“su
                                                      chth
                                                         atth
                                                            ese

m
is
 rep
   res
     ent
       ation
           scou
              ldh
                avec
                   aus
                     edth
                        emtoen
                             ter MLBDFScon
                                         tes
                                           tsth
                                              eyo
                                                the
                                                  rwi
                                                    sewou
                                                        ldno
                                                           t

h
aveen
    ter
      ed.
        ”(Op
           .at25–26
                  .) Th
                      eCou
                         rta
                           lsoh
                              eldth
                                  atth
                                     econ
                                        sum
                                          erp
                                            rot
                                              ect
                                                ionc
                                                   laim
                                                      sfa
                                                        iled

b
ecau
   se“
     [t
      ]hea
         sse
           rtedconn
                  ect
                    ionb
                       etw
                         eend
                            efend
                                ant
                                  sandth
                                       eal
                                         leg
                                           edlyh
                                               arm
                                                 fult
                                                    ran
                                                      sac
                                                        tion
                                                           s

p
lain
   ti
    ffsen
        ter
          edin
             to...i
                  ssim
                     plyto
                         oat
                           tenu
                              atedtosuppo
                                        rtl
                                          iab
                                            il
                                             ityh
                                                ere
                                                  .”(Op
                                                      .at26
                                                          .)

          Un
           jus
             t En
                richm
                    ent
                      . Th
                         e Cou
                             rtr
                               eje
                                 ctedP
                                     lain
                                        ti
                                         ffs
                                           ’un
                                             jus
                                               ten
                                                 richm
                                                     entc
                                                        laim
                                                           s

“b
 ecau
    seth
       epl
         ain
           ti
            ffsh
               avef
                  ail
                    edtop
                        lau
                          sib
                            lya
                              lleg
                                 eth
                                   atth
                                      ede
                                        fend
                                           ant
                                             swe
                                               reen
                                                  rich
                                                     eda
                                                       tth
                                                         e

p
lain
   ti
    ffs
      ’exp
         ens
           e”th
              roughD
                   raf
                     tKing
                         sfe
                           espu
                              rpo
                                rted
                                   ly“
                                     sha
                                       red
                                         ”wi
                                           thD
                                             efend
                                                 ant
                                                   s,an“
                                                       inc
                                                         rea
                                                           se

inth
   eva
     lue
       ”ofD
          efend
              ant
                s’equ
                    itys
                       tak
                         ein D
                             raf
                               tKing
                                   s,o
                                     r“in
                                        cre
                                          asedf
                                              aninv
                                                  olv
                                                    emen
                                                       t”

a
tt
 ribu
    tab
      letoP
          lain
             ti
              ffs
                ’Dr
                  aftK
                     ing
                       spa
                         rt
                          icip
                             ation
                                 .(O
                                   p.a
                                     t30
                                       .)

          F
          ina
            lly
              ,th
                e Cou
                    rtcon
                        clud
                           edth
                              at
                               ,“[w
                                  ]hi
                                    leaf
                                       ewo
                                         fth
                                           esed
                                              efi
                                                cien
                                                   cie
                                                     smigh
                                                         t

con
  ceiv
     ablyb
         ecu
           redbyg
                ivingp
                     la
                      int
                        if
                         fsano
                             the
                               rch
                                 anc
                                   etoam
                                       endth
                                           eira
                                              lre
                                                adyam
                                                    end
                                                      ed

com
  pla
    int
      ,mo
        stcou
            ldno
               t,
                ”ando
                    rde
                      redth
                          eca
                            sed
                              ism
                                iss
                                  edw
                                    ithp
                                       rejud
                                           ice
                                             .(Op
                                                .31
                                                  .) Th
                                                      eCl
                                                        erk

o
fth
  eCou
     rten
        ter
          edjudgm
                entonAp
                      ri
                       l7.(Op
                            .at31
                                ;Dk
                                  t.No
                                     .56
                                       .) Th
                                           ism
                                             otionfo
                                                   llow
                                                      ed28d
                                                          ays

l
ate
  r,on M
       ay5
         ,ask
            ingth
                e Cou
                    rttor
                        econ
                           sid
                             eri
                               tsjudgm
                                     entb
                                        asedond
                                              iscov
                                                  eryp
                                                     rodu
                                                        cedby


                                   -
                                   6-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 13 of 32



D
efend
    ant
      s(ando
           the
             rpr
               eviou
                   slyav
                       ai
                        lab
                          lein
                             form
                                at
                                 ion
                                   )befo
                                       reth
                                          eca
                                            sew
                                              asd
                                                ism
                                                  iss
                                                    ed.

                              ARGUMENT

I
.   THEREIS NO BAS
                 IS TO SET AS
                            IDE THE COURT’SJUDGMENT UNDER
    RULES59 OR60
               .

          “R
           econ
              sid
                era
                  tiono
                      fac
                        our
                          t’sp
                             rev
                               iou
                                 sord
                                    eri
                                      sanex
                                          trao
                                             rdin
                                                aryr
                                                   emedytob
                                                          e

em
 ploy
    edsp
       aring
           lyinth
                ein
                  ter
                    est
                      soff
                         ina
                           li
                            tyandcon
                                   serv
                                      atio
                                         nofs
                                            car
                                              ceju
                                                 dic
                                                   ialr
                                                      esou
                                                         rce
                                                           s.”U
                                                              .S.

e
xre
  l.G
    rub
      eav
        .Ro
          sic
            ki
             ,Ro
               sic
                 ki &A
                     sso
                       cs.
                         ,P.C
                            .,319F
                                 .Supp
                                     .3d747
                                          ,750(S
                                               .D.N
                                                  .Y.2018
                                                        )

(R
 ako
   ff
    ,J.
      ). P
         lain
            ti
             ffsinvok
                    e Ru
                       les59
                           (e)and60
                                  (b)
                                    ,bo
                                      tho
                                        f wh
                                           ichr
                                              equ
                                                ire“
                                                   ashow
                                                       ingo
                                                          f

ex
 cep
   tion
      alc
        ircum
            stan
               ces
                 ”toju
                     sti
                       fyth
                          e“ex
                             tra
                               ord
                                 ina
                                   ry”r
                                      eli
                                        efo
                                          freop
                                              eningaf
                                                    ina
                                                      ljudgm
                                                           ent
                                                             .

N
ema
  ize
    rv.Ba
        ker,793F
               .2d58
                   ,61(2dC
                         ir
                          .198
                             6).

          “Th
            est
              and
                ardfo
                    rgr
                      ant
                        ingam
                            otionfo
                                  rre
                                    con
                                      sid
                                        era
                                          tionund
                                                erRu
                                                   le59
                                                      (e)a
                                                         ndLo
                                                            cal

C
ivi
  lRu
    le6
      .3‘
        iss
          tr
           ict
             ,andr
                 econ
                    sid
                      era
                        tionw
                            il
                             lgene
                                 ral
                                   lyb
                                     eden
                                        iedun
                                            les
                                              sth
                                                emov
                                                   ingp
                                                      artyc
                                                          an

po
 inttocon
        tro
          ll
           ingd
              eci
                sion
                   sord
                      atath
                          ecou
                             rtov
                                erlook
                                     ed—m
                                        at
                                         ter
                                           s,ino
                                               the
                                                 r wo
                                                    rds
                                                      ,th
                                                        atm
                                                          igh
                                                            t

r
eason
    ablyb
        eexp
           ect
             edt
               oal
                 terth
                     econ
                        clu
                          sionr
                              each
                                 edbyth
                                      ecou
                                         rt
                                          .”Sha
                                              oxingDaqu
                                                      inImpo
                                                           rt&

E
xpo
  rtCo
     .,L
       td.v
          .No
            tat
              ion
                s,In
                   c.,2
                      020 WL364567
                                 ,at*1(S
                                       .D.N
                                          .Y.J
                                             an.22
                                                 ,2020
                                                     )(R
                                                       ako
                                                         ff
                                                          ,J.
                                                            )

(quo
   tingS
       chrad
           erv
             .CSXT
                 ran
                   sp.In
                       c.,70F
                            .3d255
                                 ,257(2dC
                                        ir
                                         .1995
                                             ))
                                              . Ru
                                                 le59
                                                    (e)“m
                                                        otion
                                                            s

th
 ats
   imp
     lyr
       egu
         rgi
           tat
             eth
               eargum
                    ent
                      sth
                        atth
                           isCou
                               rtp
                                 rev
                                   iou
                                     slyr
                                        eje
                                          ctedsho
                                                uldb
                                                   eden
                                                      ied
                                                        .”P
                                                          rou
                                                            t

v
.Vlad
    eck,319F
           .Supp
               .3d741
                    ,744(S
                         .D.N
                            .Y.2018
                                  )(R
                                    ako
                                      ff
                                       ,J.
                                         ).

          S
          imi
            lar
              ly,apo
                   st-
                     judgm
                         entm
                            otionund
                                   er Ru
                                       le60
                                          (b)b
                                             ase
                                               donn
                                                  ewev
                                                     iden
                                                        ce

r
equ
  ire
    san“on
         erou
            s”s
              how
                ing
                  .Un
                    itedS
                        tat
                          esv
                            .In
                              t’
                               lBhd
                                  .ofT
                                     eam
                                       ste
                                         rs,247F
                                               .3d370
                                                    ,392(2d

C
ir
 .2001
     ).“
       [E]v
          iden
             ceinsuppo
                     rto
                       fRu
                         le60
                            (b)m
                               otion
                                   smu
                                     stb
                                       e‘h
                                         igh
                                           lyconv
                                                inc
                                                  ing
                                                    ’”tow
                                                        arr
                                                          ant

r
eli
  ef.F
     riedmanv
            .NewYo
                 rkC
                   ityD
                      ep’
                        tofEdu
                             c.,2009 WL37828
                                           ,at*1(S
                                                 .D.N
                                                    .Y.J
                                                       an.5
                                                          ,2009
                                                              )

(R
 ako
   ff
    ,J.
      ))(quo
           tingKo
                tl
                 ick
                   yv.U
                      .S
                       .Fid
                          eli
                            ty&Gua
                                 r.C
                                   o.,817F
                                         .2d6
                                            ,9(2dC
                                                 ir
                                                  .198
                                                     7))
                                                       .

          App
            aren
               tlyr
                  ecogn
                      iz
                       ingth
                           eirin
                               abi
                                 li
                                  tytos
                                      ati
                                        sfyth
                                            esed
                                               emand
                                                   ings
                                                      tand
                                                         ard
                                                           s,

                                   -
                                   7-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 14 of 32



P
lain
   ti
    ffsm
       akel
          it
           tl
            eef
              for
                ttodoso
                      .In
                        ste
                          ad,th
                              ey m
                                 aketh
                                     eab
                                       surdc
                                           laimth
                                                at“noan
                                                      aly
                                                        sisund
                                                             er

Ru
 le59
    (e)o
       r60
         (b)
           isr
             equ
               ired
                  ”toev
                      alu
                        ate
                          the
                            irRu
                               le59
                                  (e)an
                                      dRu
                                        le60
                                           (b)m
                                              otionm
                                                   ere
                                                     lyb
                                                       ecau
                                                          se

th
 eya
   lsow
      anttof
           ileanam
                 end
                   edcom
                       pla
                         int
                           .(P
                             l.B
                               r.a
                                 t17
                                   .)P
                                     lain
                                        ti
                                         ffsc
                                            itetwoS
                                                  eco
                                                    ndC
                                                      ircu
                                                         it

c
ase
  s—W
    il
     liam
        sv.C
           it
            igroupIn
                   c.,6
                      59F
                        .3d208(2dC
                                 ir
                                  .20
                                    11)andM
                                          irk
                                            in v
                                               .XOOMEn
                                                     erg
                                                       y,

LLC,931 F
        .3d173(2d C
                  ir
                   .2019
                       )—a
                         sos
                           ten
                             sib
                               lesuppo
                                     rtfo
                                        rth
                                          isn
                                            ons
                                              ens
                                                ica
                                                  lpropo
                                                       si
                                                        tion
                                                           .

Un
 surp
    ris
      ing
        ly,how
             eve
               r,n
                 eith
                    erc
                      aseho
                          ldsth
                              at Ru
                                  le59
                                     (e)o
                                        r Ru
                                           le60
                                              (b)i
                                                 sin
                                                   app
                                                     li
                                                      cab
                                                        letoa

Ru
 le59
    (e)a
       ndRu
          le60
             (b)m
                otion
                    . Toth
                         econ
                            tra
                              ry,inW
                                   il
                                    liam
                                       s,th
                                          ecou
                                             rtexp
                                                 res
                                                   slyr
                                                      eco
                                                        gni
                                                          zed

th
 at“
   apa
     rtys
        eek
          ingtof
               ileanam
                     end
                       edcom
                           pla
                             intpo
                                 st
                                  jud
                                    gmen
                                       tmu
                                         stf
                                           irs
                                             thav
                                                eth
                                                  ejudgm
                                                       ent

v
aca
  tedo
     rse
       tas
         idepu
             rsu
               anttoRu
                     les59
                         (e)o
                            r60
                              (b)
                                ,”andth
                                      at“
                                        toho
                                           ldo
                                             the
                                               rwi
                                                 sewou
                                                     lden
                                                        abl
                                                          e

th
 elib
    era
      lam
        endm
           entpo
               licyo
                   f Ru
                      le15
                         (a)tob
                              eem
                                ploy
                                   edi
                                     na w
                                        ayth
                                           ati
                                             scon
                                                tra
                                                  rytoth
                                                       e

ph
 ilo
   sophyf
        avo
          ringf
              ina
                li
                 tyo
                   fjudgm
                        ent
                          sandth
                               eexp
                                  edi
                                    tiou
                                       ste
                                         rmin
                                            ationo
                                                 fli
                                                   tig
                                                     ation
                                                         .”659F
                                                              .3d
                                         2
a
t213(
    emph
       asi
         sadd
            ed;quo
                 tat
                   ionm
                      ark
                        sanda
                            lte
                              rat
                                ion
                                  som
                                    it
                                     ted
                                       ).  Ind
                                             eed
                                               ,asth
                                                   eSe
                                                     condC
                                                         ircu
                                                            it

p
rev
  iou
    sly m
        adec
           lea
             r,“
               [u]n
                  les
                    sth
                      erei
                         sav
                           al
                            idb
                              asi
                                stov
                                   aca
                                     teth
                                        epr
                                          evio
                                             uslyen
                                                  ter
                                                    edjudgm
                                                          ent
                                                            ,

i
twou
   ldb
     econ
        trad
           ic
            torytoen
                   ter
                     ta
                      inam
                         otiontoam
                                 endth
                                     ecom
                                        pla
                                          int
                                            .”Na
                                               t’
                                                lPe
                                                  tro
                                                    chem
                                                       ica
                                                         lCo
                                                           .

o
fIranv
     .M/TS
         tol
           tSh
             eaf,930F
                    .2d240
                         ,245(2dC
                                ir
                                 .1991
                                     ). A
                                        cco
                                          rding
                                              ly,“
                                                 amendm
                                                      ento
                                                         fa

com
  pla
    intb
       ecom
          ess
            ign
              if
               ican
                  tly m
                      ored
                         if
                          ficu
                             lt wh
                                 enap
                                    lain
                                       ti
                                        ffw
                                          ait
                                            s...un
                                                 ti
                                                  laf
                                                    terajudgm
                                                            ent

h
asb
  eenen
      ter
        ed.
          ” Jan
              esev
                 .Fa
                   y,6
                     92F
                       .3d221
                            ,229(2dC
                                   ir
                                    .2012
                                        );s
                                          eea
                                            lso
                                              ,e.g
                                                 .,A
                                                   xar Ma
                                                        ste
                                                          r

Fund
   ,Ltd
      .v.B
         edfo
            rd,20
                20 WL1456482
                           ,at*3n
                                .3(2d
                                    Cir
                                      .Ma
                                        r.23
                                           ,2020
                                               )(“B
                                                  ecau
                                                     sew
                                                       econ
                                                          clud
                                                             e

th
 atth
    edi
      str
        ic
         tcou
            rtd
              idno
                 tabu
                    sei
                      tsd
                        isc
                          ret
                            ion
                              inr
                                eje
                                  ct
                                   ingp
                                      la
                                       int
                                         if
                                          fs’m
                                             otion
                                                 ...und
                                                      erRu
                                                         le59
                                                            (e)



2
  Theci
      rcumstancesinW i
                     ll
                      iam s andMirk
                                  in werealsov erydif
                                                    ferentthanh e
                                                                re.N e
                                                                     ithe
                                                                        rinvolved
ana t
    tem p
        ttor eopenaju dgm en
                           tb asedonpurportedlyn ewev idence
                                                           .InW  i
                                                                 ll
                                                                  iam s,theS econd
Circu
    itreve
         rsedth edis
                   tri
                     ctcourt
                           ’sd eni
                                 alofapo s
                                         t- judgm en
                                                   tm  o
                                                       tiona sunt
                                                                imelysimplybecause
th epl
     aint
        if
         fh adfail
                 edtor eques
                           tleavetorep
                                     lead“inth efi
                                                 r s
                                                   tinst
                                                       an ce
                                                           ”( i
                                                              .e
                                                               .,pr
                                                                  iortothedi
                                                                           sm i
                                                                              ssal
orderorent
         ryo fjudgm en
                     t).659F .3dat214.Mirk
                                         in w asastra
                                                    ightforwardreve
                                                                  rsalofadism
                                                                            i ss
                                                                               al
de c
   is
    iononth em er
                its
                  .931F  .3dat177.
                                       -
                                       8-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 15 of 32



o
rRu
  le60
     (b)
       ,wen
          eedno
              tre
                achth
                    eme
                      ri
                       tso
                         f”p
                           ropo
                              sedam
                                  end
                                    edcom
                                        pla
                                          int
                                            ).

           A
           scou
              ldb
                eexp
                   ect
                     edf
                       romP
                          lain
                             ti
                              ffs
                                ’re
                                  fus
                                    altoa
                                        cknow
                                            ledg
                                               eth
                                                 ere
                                                   lev
                                                     anc
                                                       eofth
                                                           e

l
ega
  lst
    and
      ard
        sgov
           ern
             ing
               the
                 irm
                   otion
                       ,th
                         eyf
                           ailm
                              ise
                                rab
                                  lya
                                    tsa
                                      ti
                                       sfy
                                         ing
                                           them
                                              .Pl
                                                ain
                                                  ti
                                                   ffsr
                                                      epe
                                                        ated
                                                           ly

exp
  res
    sdi
      sappo
          intm
             entw
                ithth
                    eCo
                      urt
                        ’sOp
                           inionandr
                                   eha
                                     sha
                                       rgum
                                          ent
                                            sth
                                              eCou
                                                 rta
                                                   lre
                                                     adyr
                                                        eje
                                                          cted

(
see
  ,e.g
     .,P
       l.B
         r.a
           t3–
             4,7
               ,22
                 ,24
                   ),w
                     ithou
                         tev
                           ent
                             ryingtoshowhowsu
                                            chc
                                              arp
                                                ingm
                                                   eet
                                                     sth
                                                       e

s
tand
   ardfo
       rre
         con
           sid
             era
               tionund
                     erRu
                        le59
                           (e)
                             .Pl
                               ain
                                 ti
                                  ffsdo m
                                        akeah
                                            alf
                                              -he
                                                art
                                                  eda
                                                    ttem
                                                       pttoa
                                                           rgu
                                                             e

th
 atth
    eirsu
        ppo
          sed
            ly“n
               ewlyd
                   iscov
                       eredev
                            iden
                               ce”
                                 issu
                                    ff
                                     ic
                                      ien
                                        tund
                                           erRu
                                              le60
                                                 (b)
                                                   . Bu
                                                      t“[
                                                        e]v
                                                          iden
                                                             ce

i
sno
  t‘n
    ewl
      ydi
        scov
           ered
              ’if
                itw
                  asin
                     them
                        ovingp
                             arty
                                ’spo
                                   sse
                                     ssionp
                                          rio
                                            rto
                                              theen
                                                  tryo
                                                     fjudgm
                                                          ent
                                                            .”

John
   sonv
      .As
        kin Cap
              . Mgm
                  t.
                   ,L.P
                      .,202F
                           .R.D
                              .112
                                 ,114(S
                                      .D.N
                                         .Y.2001
                                               );s
                                                 eea
                                                   lsoBo
                                                       xil
                                                         lv.

B
roo
  klynCo
       ll
        ege,2003 WL21554498
                          ,at*4(E
                                .D.N
                                   .Y.Ju
                                       ly10
                                          ,2003
                                              )(“ARu
                                                   le60
                                                      (b)m
                                                         otioni
                                                              s

in
 app
   rop
     ria
       tewh
          enth
             emov
                ingp
                   artycon
                         ced
                           esth
                              atth
                                 eev
                                   iden
                                      cew
                                        asd
                                          iscov
                                              erab
                                                 leb
                                                   efo
                                                     reen
                                                        tryo
                                                           f

judgm
    ent
      .”)
        .Di
          str
            ic
             tco
               urt
                 sinth
                     eSe
                       condC
                           ircu
                              itcon
                                  sis
                                    ten
                                      tlyho
                                          ldth
                                             atin
                                                form
                                                   at
                                                    ionob
                                                        tain
                                                           edin

d
iscov
    eryb
       efo
         rejudgm
               ent—ev
                    eni
                      faf
                        terb
                           rie
                             fin
                               gonad
                                   ispo
                                      si
                                       tiv
                                         emo
                                           tion
                                              —canno
                                                   tfo
                                                     rmth
                                                        eba
                                                          sis

fo
 rpo
   st-
     jud
       gmen
          tre
            lie
              f.S
                ee,
                  e.g
                    .,P
                      ett
                        ifo
                          rdv
                            .Ci
                              tyo
                                fYon
                                   ker
                                     s,2020 WL1989419
                                                    ,at*2(S
                                                          .D.N
                                                             .Y.

Ap
 r.27
    ,20
      20)(d
          epo
            si
             tiont
                 akena
                     fte
                       rmo
                         tion b
                              rie
                                fingb
                                    utb
                                      efo
                                        reju
                                           dgm
                                             ent“
                                                isno
                                                   tnew
                                                      ly

d
iscov
    ered
       ”be
         cau
           sei
             twa
               s“av
                  ail
                    abl
                      etoP
                         la
                          int
                            if
                             fpr
                               iorto
                                   ”co
                                     urt
                                       ’sd
                                         eci
                                           sio
                                             n);Rod
                                                  rigu
                                                     ezv
                                                       .Br
                                                         it
                                                          ish

A
irwa
   ysPLC,2018 WL501568
                     ,at*1
                         ,2(E
                            .D.N
                               .Y.J
                                  an.19
                                      ,2018
                                          )(d
                                            iscov
                                                eryob
                                                    ta
                                                     ined“wh
                                                           il
                                                            e

d
efend
    ant
      s’m
        otion
            sfo
              rsumm
                  aryjudgm
                         entw
                            eresubjud
                                    ice
                                      ”no
                                        tnew
                                           lyd
                                             iscov
                                                 ered
                                                    );Kopp
                                                         erlv
                                                            .

Ba
 in,2016 WL310719
                ,at*4(D
                      .Conn
                          .Jan
                             .26
                               ,2016
                                   )(“
                                     [T]
                                       hes
                                         tand
                                            ardapp
                                                 lied
                                                    ...
                                                      iswh
                                                         eth
                                                           erth
                                                              e
                                                3
ev
 iden
    cew
      asd
        iscov
            eredp
                rio
                  rtoth
                      eru
                        ling
                           ,no
                             tth
                               ecom
                                  ple
                                    tiono
                                        fbr
                                          ief
                                            ing
                                              ”).



3
  The ou
       t-o
         f -
           ci
            rcui
               tc as
                   esP l
                       aint
                          iff
                            sc i
                               tea redis
                                       tingu
                                           ishab
                                               l e
                                                 . InInr  e Lou
                                                              isiana Crawfi
                                                                          sh
Producer
       s,852F.3d456,467-
                       68(5thCir.2017)
                                     ,thecou
                                           rth e
                                               ldtha
                                                   tpla
                                                      inti
                                                         ffswerejust
                                                                   if
                                                                    iedinn o
                                                                           t
br
 ingingnewlyobta
               ineddi
                    scovery
                          to th
                              edist
                                  ric
                                    tcourt
                                         ’sa
                                           ttent
                                               ionbecaus
                                                       ethedis
                                                             tric
                                                                tcourtente
                                                                         red
judgm en
       tbe
         fore“dead
                 linesse
                       tforthinthecasem anag
                                           em entord
                                                   er”tofi
                                                         ledisposi
                                                                 tivem o
                                                                       tions
                                                                           .

                                    -
                                    9-
       Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 16 of 32



            H
            ere
              ,Pl
                ain
                  ti
                   ffsh
                      ade
                        igh
                          tofth
                              etw
                                elv
                                  e“n
                                    ewlyd
                                        iscov
                                            ered
                                               ”do
                                                 cum
                                                   ent
                                                     sre
                                                       fer
                                                         enc
                                                           ed

inth
   eirm
      otion
          —in
            clud
               ingth
                   e MLBAM
                         -D
                          raf
                            tKing
                                sag
                                  reem
                                     entth
                                         ati
                                           sth
                                             ecruxo
                                                  fth
                                                    eirPAC
                                                         ,

wh
 ichw
    asp
      rodu
         cedon M
               arch12—b
                      efo
                        reth
                           eCou
                              rth
                                eldo
                                   rala
                                      rgum
                                         entonth
                                               emo
                                                 tion
                                                    stod
                                                       ism
                                                         iss

on M
   arch2
       0,andth
             eyr
               ece
                 ivedth
                      erem
                         aind
                            ern
                              ined
                                 aysb
                                    efo
                                      reth
                                         eCou
                                            rt
                                             ’sop
                                                inion(
                                                     andth
                                                         ir
                                                          teen

d
aysb
   efo
     rejudgm
           entw
              asen
                 ter
                   ed)
                     .(S
                       eeD
                         ecl
                           ara
                             tiono
                                 fJohnL
                                      .Ha
                                        rdim
                                           an,d
                                              ated M
                                                   ay15
                                                      ,2020

(
“Ha
  rdim
     an D
        ecl
          .”)
            ,Ex
              s.1
                –5.
                  ) Thu
                      s,P
                        la
                         int
                           if
                            fsind
                                ispu
                                   tab
                                     lyh
                                       adth
                                          edi
                                            scov
                                               eryandcou
                                                       ldh
                                                         ave

b
rough
    tit
      toth
         eCou
            rt
             ’sa
               tt
                ent
                  ionb
                     efo
                       rejudgm
                             ent
                               ifth
                                  eyt
                                    rulyb
                                        eli
                                          eved
                                             itw
                                               asm
                                                 ate
                                                   ria
                                                     l.P
                                                       lain
                                                          ti
                                                           ffs
                                                             ’

d
elayindo
       ingsoi
            sthu
               sground
                     sfo
                       rdeny
                           ingth
                               emo
                                 tion
                                    .

I
I.    PLA
        INTIFFS
              ’ “NEW EV
                      IDENCE
                           ” DOES NOT JUSTIFY REOPEN
                                                   ING THE
      JUDGMENT
             .

            Ev
             eni
               fth
                 eev
                   iden
                      ceonwh
                           ichP
                              lain
                                 ti
                                  ffs
                                    ’mo
                                      tionr
                                          eli
                                            esw
                                              erep
                                                 rop
                                                   erlych
                                                        ara
                                                          cte
                                                            riz
                                                              ed

a
s“n
  ewlyd
      iscov
          ered
             ,”th
                eCou
                   rts
                     ti
                      llshou
                           ldno
                              treop
                                  eni
                                    tsju
                                       dgm
                                         ento
                                            rgr
                                              ant
                                                leav
                                                   etof
                                                      ile
                                                        thePAC

b
ecau
   seth
      ePACf
          ail
            stor
               emedy
                   them
                      yri
                        adfund
                             amen
                                tald
                                   efi
                                     cien
                                        cie
                                          sinP
                                             la
                                              int
                                                if
                                                 fs’c
                                                    laim
                                                       sth
                                                         atth
                                                            is

Cou
  rtco
     rre
       ct
        lyh
          eld w
              arr
                ant
                  edd
                    ism
                      iss
                        al
                         . T
                           eam
                             ste
                               rs,24
                                   7F.3da
                                        t392(
                                            “new
                                               lyd
                                                 iscov
                                                     ered

ev
 iden
    ce”ju
        st
         if
          iesr
             eli
               eff
                 romjudgm
                        enton
                            ly wh
                                ereth
                                    eev
                                      iden
                                         cei
                                           s“o
                                             fsu
                                               chim
                                                  por
                                                    tan
                                                      ceth
                                                         ati
                                                           t

wou
  ldp
    rob
      ablyh
          avech
              ang
                edth
                   eou
                     tcom
                        e”)
                          ;Wi
                            ll
                             iam
                               s,6
                                 59F
                                   .3da
                                      t214(
                                          “le
                                            avetoam
                                                  endn
                                                     eed

no
 tbeg
    ran
      ted
        ”wh
          ere“
             propo
                 sedam
                     endm
                        entwou
                             ldb
                               efu
                                 ti
                                  le”
                                    ).

      A
      .     P
            lain
               ti
                ffsS
                   ti
                    llCanno
                          tAl
                            leg
                              eAn
                                yAc
                                  tionab
                                       leD
                                         ecep
                                            tion
                                               .

            P
            lain
               ti
                ffsa
                   rgu
                     eth
                       atth
                          ePACcu
                               res
                                 thed
                                    efe
                                      cts
                                        inth
                                           eircomm
                                                 onl
                                                   awf
                                                     raud
                                                        ,neg
                                                           lig
                                                             ent



Here,
    thisC ourtaler
                 tedth epar
                          tie
                            sato r
                                 alargum entonD ef
                                                 end ants
                                                        ’m ot
                                                            iontodismisstha
                                                                          titwou ld
decidethosem  o
              tions
                  ,“wo  r
                        stcase
                             ,”byAp  ri
                                      l15(Dk t.No.5 7at57:7–9)
                                                             ,soP la
                                                                   int
                                                                     iffscouldhav e
                                                                                  ,
andshou ldh ave,prom ptlyale
                           rtedtheCou rttoanypu rportedly ma
                                                           ter
                                                             ialdocum entsob
                                                                           t a
                                                                             inedin
di
 scov ery
        .InR  yanv.R yan,889F .3d499,509(8 thC i
                                               r.2018 )
                                                      ,thecour
                                                             tm er
                                                                 elyh eldtha
                                                                           titwou ld
not“rulec a
          tegorica
                 lly
                   ”th  a
                        tevidencew asnot“n ewlydiscovered”wh e
                                                             reit“w a
                                                                    sfirstdiscovered
af
 terb r
      i e
        fingandsubm is s
                       ionofthosem  o
                                    tions
                                        .”( em pha
                                                 sisa dded
                                                         .)H ere
                                                               ,Plaint
                                                                     iffshad mostof
thedo cum en
           t sinadvan ceofargum ent(yetnev e
                                           rm ent
                                                ionedth em)andtherestwh il
                                                                         etheykn ew
theCou  r
        tw ascon s
                 ide
                   ri ngthem ot
                              ionsandwou  ldrul
                                              eimm in ent
                                                        ly.
                                       -
                                       10-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 17 of 32



m
is
 rep
   res
     ent
       ationandf
               raud-
                   bas
                     edc
                       onsum
                           erp
                             rot
                               ect
                                 ionc
                                    laim
                                       sbe
                                         cau
                                           sei
                                             tpu
                                               rpo
                                                 rted
                                                    lyid
                                                       ent
                                                         if
                                                          ies

sp
 eci
   ficm
      is
       rep
         res
           ent
             ation
                 sbyth
                     e MLB D
                           efend
                               ant
                                 sanda
                                     ll
                                      ege
                                        sPl
                                          ain
                                            ti
                                             ffs
                                               ’sp
                                                 eci
                                                   ficr
                                                      eli
                                                        anc
                                                          eon

tho
  sem
    is
     rep
       res
         ent
           at
            ion
              s.(P
                 l.B
                   r.a
                     t9-
                       13.
                         )Pl
                           ain
                             ti
                              ffsa
                                 rew
                                   rong
                                      .

          1
          .    TheNewAl
                      lega
                         tion
                            sinthePACDoNo tRemedyP
                                                 lain
                                                    ti
                                                     ffs
                                                       ’Failu
                                                            reto
               Al
                leg
                  eAct
                     ionab
                         leMisrep
                                res
                                  enta
                                     tion
                                        sAbou
                                            tFanta
                                                 syBasebal
                                                         l.

          Th
           e PAC exp
                   and
                     s on P
                          lain
                             ti
                              ffs
                                ’th
                                  eory—b
                                       ela
                                         ted
                                           ly em
                                               pha
                                                 siz
                                                   edin oppo
                                                           sing

D
efend
    ant
      s’m
        otion
            stod
               ism
                 iss—th
                      atth
                         e MLB D
                               efend
                                   ant
                                     sfa
                                       lse
                                         lyr
                                           epr
                                             esen
                                                tedth
                                                    atD
                                                      raf
                                                        tKing
                                                            s

f
ant
  asycon
       tes
         tsa
           re“g
              ame
                sofsk
                    il
                     l” wh
                         en,a
                            cco
                              rdingtoP
                                     la
                                      int
                                        if
                                         fs
                                          ,und
                                             isc
                                               los
                                                 ede
                                                   lec
                                                     tron
                                                        ics
                                                          ign

s
tea
  linga
      ll
       eged
          ly“d
             is
              tor
                t[ed
                   ]th
                     epl
                       aye
                         rst
                           ati
                             st
                              icsupon wh
                                       ichth
                                           econ
                                              tes
                                                tsw
                                                  ereb
                                                     ased
                                                        ”and

“p
 rev
   ent
     [ed
       ]th
         eex
           erc
             iseo
                fsk
                  il
                   ltow
                      ino
                        rlo
                          seac
                             ont
                               est
                                 .”(P
                                    l.B
                                      r.a
                                        t12–1
                                            3;s
                                              eea
                                                lsoid
                                                    .at7
                                                       –9.
                                                         )

          P
          lain
             ti
              ffsa
                 rgu
                   eth
                     at
                      ,inru
                          lingonth
                                 emo
                                   tion
                                      stod
                                         ism
                                           iss
                                             ,“th
                                                e Cou
                                                    rtd
                                                      idno
                                                         t

app
  rec
    ia
     teth
        esign
            if
             ican
                ceo
                  fpl
                    ain
                      ti
                       ffs
                         ’con
                            ten
                              tio
                                nscon
                                    cern
                                       ing
                                         the‘g
                                             ameo
                                                fsk
                                                  il
                                                   l’i
                                                     ssu
                                                       e.”(
                                                          Pl
                                                           .Br
                                                             .

a
t7.
  ) Bu
     tasth
         eOp
           inionr
                efl
                  ect
                    s,th
                       eCou
                          rtp
                            la
                             inlyund
                                   ers
                                     too
                                       d,c
                                         are
                                           ful
                                             lycon
                                                 sid
                                                   ered
                                                      ,andr
                                                          eje
                                                            cted

P
lain
   ti
    ffs
      ’th
        eoryfo
             ranum
                 bero
                    fre
                      ason
                         s. Mo
                             stim
                                por
                                  tan
                                    tly
                                      ,re
                                        cogn
                                           iz
                                            ingth
                                                atP
                                                  la
                                                   int
                                                     if
                                                      fsw
                                                        ere

con
  fla
    tingf
        ant
          asyb
             ase
               bal
                 lwi
                   th m
                      ajo
                        rle
                          agu
                            eba
                              seb
                                all
                                  ,th
                                    eCou
                                       rtcon
                                           clu
                                             dedth
                                                 atas
                                                    tat
                                                      emen
                                                         tby

MLBth
    ati
      tcon
         sid
           eredD
               raf
                 tKing
                     sfan
                        tasycon
                              tes
                                tstocon
                                      st
                                       itu
                                         teg
                                           ame
                                             sofsk
                                                 il
                                                  ldidno
                                                       tam
                                                         oun
                                                           tto
                                                             ,

andcou
     ldno
        tre
          ason
             ablyb
                 ere
                   liedona
                         s,ar
                            epr
                              esen
                                 tat
                                   ionth
                                       atth
                                          e MLB D
                                                efend
                                                    ant
                                                      swe
                                                        re

“
saf
  egu
    ard
      ingf
         ant
           asyb
              aseb
                 allf
                    rom MLBru
                            lesv
                               iol
                                 at
                                  ion
                                    s.”(O
                                        p.a
                                          t10
                                            ;se
                                              eal
                                                soOp
                                                   .at16
                                                       .)

          Th
           ePAC
              ’sn
                ew“g
                   ameo
                      fsk
                        il
                         l”a
                           lle
                             gat
                               ion
                                 sfa
                                   renob
                                       ett
                                         er.P
                                            lain
                                               ti
                                                ffss
                                                   imp
                                                     ly m
                                                        ake

add
  it
   ion
     alg
       ene
         ral
           ized a
                sse
                  rt
                   ion
                     s abou
                          tDe
                            fend
                               ant
                                 s’ pu
                                     rpo
                                       rted “
                                            agg
                                              res
                                                siv
                                                  e m
                                                    ark
                                                      eting an
                                                             d

p
rom
  otiono
       f MLBf
            ant
              asyb
                 aseb
                    allcon
                         tes
                           tsa
                             s‘g
                               ame
                                 sofsk
                                     il
                                      l’”(s
                                          ee,e
                                             .g
                                              .,PAC¶51
                                                     )andpo
                                                          int

toadd
    it
     ion
       alpub
           li
            cst
              atem
                 ent
                   s(no
                      t“n
                        ewlyd
                            iscov
                                eredev
                                     iden
                                        ce”
                                          )mad
                                             ebyana
                                                  tto
                                                    rneyfo
                                                         r

D
raf
  tKing
      sin2015
            ,atal
                egi
                  sla
                    tiv
                      ehe
                        aring
                            ,exp
                               lain
                                  ing“
                                     thev
                                        ari
                                          etyo
                                             fsk
                                               il
                                                ls...[
                                                     a]d
                                                       ailyf
                                                           ant
                                                             asy

p
lay
  erm
    ustex
        erc
          ise
            ”tosu
                cce
                  edinaf
                       ant
                         asyco
                             nte
                               st
                                ,non
                                   eof wh
                                        ichr
                                           ela
                                             tetoknow
                                                    ing wh
                                                         eth
                                                           er

                                  -
                                  11-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 18 of 32



p
lay
  ersa
     reb
       reak
          inganyl
                eagu
                   eru
                     les
                       .(Id
                          .¶¶65
                              –68
                                .)P
                                  la
                                   int
                                     if
                                      fsa
                                        lsor
                                           efe
                                             ren
                                               cepu
                                                  rpo
                                                    rted“w
                                                         ri
                                                          tten

r
epr
  esen
     tat
       ion
         stoP
            la
             int
               if
                fsth
                   atth
                      eMLBf
                          ant
                            asycon
                                 tes
                                   ts wou
                                        ldb
                                          eco
                                            ndu
                                              cteda
                                                  s‘con
                                                      tes
                                                        tso
                                                          f

sk
 il
  l’”t
     akenf
         romD
            raf
              tKing
                  s’“Cond
                        it
                         ion
                           sofP
                              art
                                icip
                                   at
                                    ion
                                      ,”wh
                                         ichD
                                            raf
                                              tKing
                                                  s,no
                                                     tDe
                                                       fend
                                                          ant
                                                            s,

conv
   eyedtoP
         lain
            ti
             ffs
               ,andtowh
                      ichP
                         lain
                            ti
                             ffsag
                                 reedwh
                                      enth
                                         eyf
                                           irs
                                             ten
                                               ter
                                                 edD
                                                   raf
                                                     tKi
                                                       ngscon
                                                            tes
                                                              ts

(
andthu
     sal
       soobv
           iou
             slyh
                adav
                   ail
                     abl
                       epr
                         iortoth
                               ejudgm
                                    ent
                                      ).(P
                                         l.B
                                           r.a
                                             t7–10
                                                 .)4

           P
           lain
              ti
               ffss
                  ti
                   llh
                     aveno
                         tal
                           leg
                             ed,b
                                ecau
                                   seth
                                      eyc
                                        anno
                                           t,th
                                              atth
                                                 e MLBD
                                                      efend
                                                          ant
                                                            sev
                                                              er

comm
   it
    ted
      to“
        saf
          egu
            ard
              ingf
                 ant
                   asyb
                      aseb
                         allf
                            rom MLBru
                                    lesv
                                       iol
                                         at
                                          ion
                                            s”o
                                              r“en
                                                 sur
                                                   ing
                                                     thein
                                                         teg
                                                           ri
                                                            ty

o
fma
  jor
    leagu
        eba
          seb
            all
              ”fo
                rth
                  eben
                     efi
                       tofD
                          raf
                            tKing
                                spa
                                  rt
                                   ic
                                    ipan
                                       ts
                                        .(Op
                                           .at10
                                               ,16
                                                 .)In
                                                    ste
                                                      ad,wh
                                                          at

b
ecom
   esc
     lea
       ruponr
            evi
              ewo
                fth
                  econ
                     tra
                       ctsi
                          sth
                            atth
                               e“g
                                 ameo
                                    fsk
                                      il
                                       l”s
                                         tat
                                           emen
                                              tsr
                                                efl
                                                  ectab
                                                      eli
                                                        ef,

andane
     ffo
       rttoen
            sur
              e,th
                 atth
                    efan
                       tasycon
                             tes
                               tsth
                                  ems
                                    elv
                                      esa
                                        recond
                                             uct
                                               edina m
                                                     ann
                                                       erth
                                                          at

com
  por
    tsw
      ithth
          eleg
             ald
               efin
                  it
                   ion o
                       f“g
                         ameo
                            fsk
                              il
                               l”inth
                                    e Un
                                       ifo
                                         rmIn
                                            tern
                                               etG
                                                 amb
                                                   ling

En
 for
   cem
     entA
        ct(
          “UIGEA
               ”)andth
                     usa
                       reno
                          til
                            leg
                              alg
                                amb
                                  l  .5 Th
                                   ing   eses
                                            ta
                                             tem
                                               ent
                                                 sha
                                                   veno
                                                      thing

todow
    ithwh
        eth
          er MLBc
                lub
                  sandp
                      lay
                        ersab
                            idebyon-
                                   fie
                                     ldru
                                        les
                                          .

           U
           IGEAd
               efin
                  es“g
                     ame
                       sofsk
                           il
                            l”a
                              scon
                                 tes
                                   tsin wh
                                         ich“w
                                             inn
                                               ingou
                                                   tcom
                                                      esr
                                                        efl
                                                          ect

th
 ere
   lat
     iveknow
           ledg
              eofth
                  epa
                    rt
                     icip
                        ant
                          sanda
                              red
                                ete
                                  rmin
                                     edp
                                       redom
                                           inan
                                              tlybya
                                                   ccum
                                                      ula
                                                        ted

s
tat
  is
   ti
    calr
       esu
         lt
          sof
            thep
               erfo
                  rman
                     ceo
                       fin
                         div
                           idu
                             als(
                                ath
                                  let
                                    esin
                                       thec
                                          aseo
                                             fspo
                                                rtsev
                                                    ent
                                                      s)inm
                                                          ult
                                                            ipl
                                                              e



4
 NoP la
      inti
         ffave
             rsthathew asevenawarewh  enh eag
                                            reedtot h
                                                    esecondi
                                                           tionstha
                                                                  t MLBAMh ad
anyrighttorev
            iewandapp rovethem.(S e
                                  ePAC¶   ¶143–228.) Andthecont
                                                              r a
                                                                ctlangu
                                                                      agemakes
clea
   rthatthecondi
               tionsar
                     eg enera
                            llyappli
                                   c abl
                                       etof ant
                                              asyc ont
                                                     estsontheD ra
                                                                 ftKin
                                                                     gspla
                                                                         tfo
                                                                           rm,
notjus
     tb aseba
            llcontes
                   ts
                    . (S eeDkt
                             . No
                                .64-  4a t24,25( condi
                                                     tionsre
                                                           ferr
                                                              edtoa s“Lic
                                                                        ense
                                                                           e’s
Webs
   ite’
      sT  e
          rmsofU seandP riva
                           cyPolicy”)(em phas
                                            isadded).
                                                    )
5
 Theall
      egedmiss
             tat
               em en
                   tsarenotac
                            tionableforth eadd
                                             it
                                              iona
                                                 lreasonthat“s
                                                             t a
                                                               tement
                                                                    sof
opin
   iongene
         ral
           lycannotconst
                       itu
                         tefr
                            aud”wh  entheyare
                                            ,ashere
                                                  ,legalopin
                                                           ions“b a
                                                                  sedon
advic
    eofcounse
            l.”Cat
                 s k
                   il
                    lD eve
                         lopment
                               ,L .L.C.v.ParkPlac
                                                eEn te
                                                     rtainmentCorp.,547F.3d
115,134(2dCi
           r.2008)
                 ;(s e
                     ePAC¶37(  a
                               llegingthat “MLB’sat
                                                  torneysinves
                                                             tiga
                                                                tedand
conf
   irmed...tha
             tfant
                 a s
                   yb as
                       ebal
                          lconte
                               stsop era
                                       tedas‘gamesofski
                                                      ll’w e
                                                           relegalunde
                                                                     rfeder
                                                                          al
andsta
     telawanddidnotconst
                       itu
                         teaformo fg ambling
                                           ”))
                                             .

                                    -
                                    12-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 19 of 32



r
eal
  -wo
    rlds
       por
         ting
            ...e
               ven
                 ts
                  .”31U
                      .S.C
                         .§5362
                              (1)
                                (E)
                                  (ix
                                    ).6 Th
                                         erec
                                            anb
                                              enos
                                                 eriou
                                                     sdi
                                                       spu
                                                         teth
                                                            at

D
raf
  tKing
      sda
        ilyf
           ant
             asycon
                  tes
                    tsm
                      eetth
                          isd
                            efi
                              nit
                                ion
                                  ,ev
                                    ena
                                      ccep
                                         tinga
                                             llo
                                               fPl
                                                 ain
                                                   ti
                                                    ffs
                                                      ’al
                                                        leg
                                                          at
                                                           ion
                                                             s

o
fund
   isc
     los
       ede
         lec
           tron
              ics
                igns
                   tea
                     linga
                         stru
                            e.P
                              lain
                                 ti
                                  ffs
                                    ’th
                                      eoryi
                                          sba
                                            sedonaf
                                                  law
                                                    edp
                                                      rem
                                                        ise
                                                          :

th
 ataf
    ant
      asyb
         aseb
            allc
               ont
                 estc
                    ano
                      nlyb
                         ea“g
                            ameo
                               fsk
                                 il
                                  l”i
                                    fth
                                      eund
                                         erly
                                            ing MLBg
                                                   ame
                                                     sar
                                                       e
                            7
en
 ti
  relyf
      reeo
         fund
            isc
              los
                edru
                   lev
                     iol
                       at
                        ion
                          s.  Th
                               isa
                                 rgum
                                    enth
                                       asnob
                                           asi
                                             sinth
                                                 est
                                                   atu
                                                     teo
                                                       rcomm
                                                           on

s
ens
  e. M
     anyf
        acto
           rsth
              atc
                ana
                  ffe
                    ctan MLBp
                            lay
                              er’
                                son
                                  -fi
                                    eldp
                                       erfo
                                          rman
                                             cem
                                               ayb
                                                 eunknownto

f
ant
  asycon
       tes
         tan
           tsinad
                van
                  ce—e
                     .g.
                       ,in
                         jury
                            ,we
                              ath
                                er,um
                                    pir
                                      ing
                                        ,fanin
                                             ter
                                               fer
                                                 enc
                                                   eandth
                                                        efo
                                                          rmso
                                                             f

s
igns
   tea
     lin
       gth
         ata
           ren
             otp
               roh
                 ibi
                   tedund
                        er MLBru
                               les
                                 . Und
                                     erth
                                        est
                                          atu
                                            te
                                             ,aslon
                                                  gasf
                                                     ant
                                                       asy

con
  tes
    tan
      tsh
        avea
           cce
             sstoth
                  esam
                     ein
                       form
                          at
                           iona
                              ndth
                                 est
                                   ati
                                     st
                                      icsco
                                          rre
                                            ct
                                             lyr
                                               epr
                                                 esen
                                                    twh
                                                      ata
                                                        ctu
                                                          ally

h
app
  enedo
      nth
        efi
          eld(wh
               ichP
                  la
                   int
                     if
                      fsdono
                           tdi
                             spu
                               te)
                                 ,th
                                   en D
                                      raf
                                        tKi
                                          ngscon
                                               tes
                                                 tsr
                                                   efl
                                                     ectth
                                                         e

“
rel
  ativ
     ekn
       owl
         edg
           eof
             thep
                art
                  icip
                     ant
                       s”anda
                            red
                              ete
                                rmin
                                   edby“
                                       accum
                                           ula
                                             teds
                                                tat
                                                  is
                                                   tic
                                                     [s]
                                                       ,”and
                                                           thu
                                                             s

c
anb
  econ
     sid
       ereda“g
             ameo
                fsk
                  il
                   l”und
                       erU
                         IGEA
                            .

           Insum
               ,me
                 relyr
                     efe
                       rr
                        ingto D
                              raf
                                tKing
                                    scon
                                       tes
                                         tsa
                                           s“g
                                             ame
                                               sofsk
                                                   il
                                                    l”do
                                                       esno
                                                          t

t
ran
  sfo
    rmD
      efend
          ant
            sin
              togu
                 aran
                    tor
                      sofp
                         erf
                           ectadh
                                eren
                                   ceto MLBru
                                            lesonth
                                                  efi
                                                    eld
                                                      .

           2
           .     TheNewAl
                        lega
                           tion
                              sinthePACDoNo tRemedyPla
                                                     int
                                                       iff
                                                         s’Fa
                                                            ilu
                                                              reto
                 Al
                  leg
                    eAct
                       ionab
                           leMisrep
                                  res
                                    enta
                                       tion
                                          sAbou
                                              t Majo
                                                   rL eagueBa
                                                            seba
                                                               ll
                                                                .

           Th
            ePACa
                lsoa
                   lleg
                      esan
                         ewpu
                            rpo
                              rted m
                                   is
                                    rep
                                      res
                                        ent
                                          ationby MLBr
                                                     ega
                                                       rdingth
                                                             e

ou
 tcom
    eofi
       ts2017in
              ves
                tig
                  at
                   ionin
                       toa
                         lleg
                            edru
                               lev
                                 iol
                                   atio
                                      nsbyth
                                           eYank
                                               ees
                                                 . Sp
                                                    eci
                                                      fic
                                                        ally
                                                           ,


6
 TheD ra
       ftKings“Condi
                   tionso fP ar
                              tic
                                ipa
                                  tion”simi
                                          lar
                                            lysta
                                                tetha
                                                    t“Draf
                                                         tKingsmarke
                                                                   ts DFSas
‘Cont
    e s
      tsofSk i
             ll.
               ”....[W   ]
                         innersaredete
                                     rminedbytheindiv
                                                    idu
                                                      als whousethe
                                                                  irski
                                                                      lland
knowledgeofrelevan
                 tspor
                     t sinformat
                               ionandfanta
                                         syspor
                                              tsrule
                                                   stoaccumula
                                                             tethemostpoin
                                                                         ts
acco
   rdingtothecorre
                 spondings cor
                             ingru
                                 les.
                                    ”(PAC¶33  .
                                              )
7
 Inde
    ed,the PACi
              tse
                lfrel
                    iesonasta
                            ti
                             sti
                               cals
                                  tudytha
                                        tP la
                                            int
                                              if
                                               fscl
                                                  aimd emon
                                                          str
                                                            ate
                                                              sth a
                                                                  t
D
raf
  tKingsf
        ant
          asyba
              seba
                 llcon
                     tes
                       tsw
                         ere“gameso
                                  fski
                                     ll”d
                                        uringth
                                              e2016se
                                                    ason(PAC¶71 )
                                                                ,

                         (Id
                           .¶83 )
                                .A ccord
                                       ing
                                         ly,theCourtmaydisregardP
                                                                laint
                                                                    if
                                                                     fs’
cont
   rad
     ic
      torya
          lleg
             ation
                 stha
                    tru
                      lev
                        iola
                           tion
                              snega
                                  tethe“sk
                                         il
                                          l”inDraf
                                                 tKing
                                                     sfant
                                                         asyconte
                                                                sts.(Op.
at11(c
     it
      ingHi
          rschv .A
                 rthu
                    rAnde
                        rsen&Co .,72F.3d1085,1095(2dCi
                                                     r.1995).
                                                            )
                                   -
                                   13-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 20 of 32



P
lain
   ti
    ffsa
       lleg
          eth
            at
             ,inaS
                 ept
                   emb
                     er15
                        ,2017p
                             res
                               sre
                                 lea
                                   seannoun
                                          cingth
                                               eou
                                                 tcom
                                                    eofth
                                                        at

inv
  est
    iga
      tio
        n and ar
               ela
                 tedinv
                      est
                        iga
                          tionr
                              ega
                                rdingth
                                      eRed Sox
                                             , Comm
                                                  iss
                                                    ion
                                                      er M
                                                         anf
                                                           red

comm
   uni
     cat
       ed,inP
            la
             int
               if
                fs’ wo
                     rds
                       ,th
                         at“MLBh
                               add
                                 ete
                                   rmin
                                      edth
                                         atth
                                            eYank
                                                eesh
                                                   adm
                                                     isu
                                                       seda

dugou
    tte
      lephon
           edu
             rin
               gane
                  arl
                    iers
                       easonin‘
                              techn
                                  ica
                                    l’v
                                      iol
                                        at
                                         iono
                                            f MLBru
                                                  les
                                                    ,bu
                                                      tth
                                                        atth
                                                           e

Y
ank
  eesh
     adno
        tim
          prop
             erlycomm
                    uni
                      cat
                        eds
                          ignin
                              form
                                 at
                                  ioninv
                                       iol
                                         at
                                          iono
                                             fany MLBRu
                                                      leo
                                                        r

R
egu
  lat
    ion
      ,”



           A
           sth
             e Cou
                 rtr
                   ecogn
                       izedinth
                              e Op
                                 inion
                                     ,Pl
                                       ain
                                         ti
                                          ffsa
                                             reno
                                                tabov
                                                    ere
                                                      sor
                                                        tingto

m
isch
   ara
     cte
       riz
         ationtoa
                tt
                 emp
                   tto m
                       anu
                         fac
                           tur
                             eam
                               is
                                rep
                                  res
                                    ent
                                      ationonwh
                                              ichtob
                                                   aseth
                                                       eirc
                                                          la
                                                           im,8
                                                             s

andth
    eyh
      avedon
           esoag
               ain
                 . Con
                     tra
                       rytoP
                           la
                            int
                              if
                               fs’c
                                  laim
                                     ,



                                                                            Th
                                                                             epr
                                                                               ess

r
ele
  asea
     ctu
       al
        lys
          ta
           ted
             :

        Inth ecou r
                  seo fou rinv es
                                tiga
                                   tion... w  elearnedthatduringane  a
                                                                     rl
                                                                      ier
        cham pionsh
                  ips eason(p riorto2017  )th eY an ke
                                                     esh adv io
                                                              latedaru le
        governingtheu seo fth edugou tphon e
                                           . No C  lubcom pla
                                                            inedabou tthe
        condu c
              tinq ues
                     tiona tthetim eand,w i
                                          thou tprom p
                                                     tingfromano therClub
        orm yO  f
                fice
                   ,theY  ankeesh al
                                   tedth econdu c
                                                tinqu est
                                                        ion. Mo r
                                                                eov e
                                                                    r,the
        subs
           t anceofthecomm   unica
                                 tionsthattookp laceonthedugo utphonew as
        notav  io
                lat
                  iono fany Ru  leorR  egul
                                          ationinando  fitsel
                                                            f. R ath
                                                                   er,the
        vio
          lationo c
                  curr
                     edb  ecausethedugo utphonet echni
                                                     cal
                                                       lyc anno
                                                              tb eusedfor
        suchacomm   un
                     ication.

(H
 ard
   iman D
        ecl
          .,Ex
             .6.
               )




8
 “Pla
    int
      if
       fsfirs
            ta l
               legethatthedefendant
                                  s,throughpubli
                                               cstatem en
                                                        tsby MLB Comm  iss
                                                                         ioner
Manf
   red
     ,r epea
           tedly m
                 isrepres
                        ent
                          edth a
                               tth ed  e
                                       fendan
                                            tsw er
                                                 ecomm  itt
                                                          edto‘m  ak
                                                                   ingsurethat
fan
  tasybaseba
           llw age
                 ringcom pe
                          ti
                           tionsw erefai
                                       r.
                                        ’ Butthe
                                               seareth ewordso fthecompl
                                                                       ain
                                                                         t,not
ofComm i
       ssionerM an
                 fred,andpla
                           int
                             iff
                               sf a
                                  iltoall
                                        egeactu
                                              alst
                                                 atem ent
                                                        sby M anfr
                                                                 edtha
                                                                     tplaus
                                                                          ibly
suppor
     ttheexis
            tenceofsu cha m
                          is
                           represen
                                  t a
                                    tion
                                       .”(Op.at9( c
                                                  ita
                                                    tionom i
                                                           tted).
                                                                )
                                      -
                                      14-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 21 of 32




9
  In M a
       rch2 018, MLBc l
                      arif
                         iedthatitsregu
                                      lat
                                        ions wouldbeen for
                                                         cedag a
                                                               ins
                                                                 tth euseo frep
                                                                              lay
room m  oni
          torstod e
                  codesigns.(SeePAC¶76  (d)
                                          .) MLBl  at
                                                    erappliedth
                                                              isinterpre
                                                                       tationini
                                                                               ts
investigat
         iono fth
                eA st
                    ros2017and2018condu  c
                                         t,whi chal
                                                  soinvolvedm or
                                                               eadv ancedelec
                                                                            tron
                                                                               ic
sign-s
     t e
       alingactiv
                it
                 ies
                   ,includ
                         ingimm  edia
                                    tecomm unicat
                                                ionofsignstotheb a
                                                                 tte
                                                                   r( a
                                                                      soppo sedto
wait
   ingun  t
          ilarunn erw asons  econdb ase)
                                       .S e
                                          eRob  er
                                                 tD .M  anf
                                                          red,Jr.
                                                                ,S tatemento fthe
Comm issioner,    Off
                    ice o   f th  e    Comm is
                                             sioner o   f B  a
                                                             sebal
                                                                 l (   J
                                                                       an . 13 ,
2020),ht
       tp s
          :/
           /im g
               .mlbs
                   tat
                     ic.com/mlb-im age
                                     s/
                                      image/upload
                                                 /mlb/cgl
                                                        rhm l
                                                            rwwbk ac
                                                                   ty27l7.pdf
                                                                            .
                                      -
                                      15-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 22 of 32




          Mo
           reov
              er,e
                 ven
                   ifth
                      est
                        atem
                           ent

        cou
          ldb
            eco
              nst
                rueda
                    sfa
                      lse
                        ,i
                         tpl
                           ain
                             lyw
                               asno
                                  tma
                                    ter
                                      ia
                                       llyso
                                           .Th
                                             epr
                                               essr
                                                  ele
                                                    asefo
                                                        cus
                                                          ed

p
rim
  ari
    lyons
        ign-
           ste
             alingv
                  iol
                    at
                     ion
                       sbyth
                           eRedSox
                                 .



                                i
                                sfa
                                  cia
                                    llyim
                                        plau
                                           sib
                                             le
                                              ,

                                              S
                                              ee,e
                                                 .g.
                                                   ,U.
                                                     S.e
                                                       xre
                                                         l.D
                                                           augh
                                                              ert
                                                                yv.

T
ive
  rsa Ho
       ldingCo
             rp.
               ,342F
                   .Supp
                       .3d418
                            ,429(S
                                 .D.N
                                    .Y.2018
                                          )(g
                                            ran
                                              ting m
                                                   otiontod
                                                          ism
                                                            iss

b
ecau
   sei
     twa
       s“im
          plau
             sib
               leth
                  atth
                     efa
                       lses
                          ta
                           tem
                             ent...wou
                                     ldh
                                       aveb
                                          eenm
                                             ate
                                               ria
                                                 l”)
                                                   .Inadd
                                                        it
                                                         ion
                                                           ,

num
  erou
     spr
       essr
          epo
            rt
             spu
               tPl
                 ain
                   ti
                    ffsonno
                          tic
                            eth
                              atru
                                 lev
                                   iol
                                     at
                                      ion
                                        sgen
                                           era
                                             lly
                                               ,andel
                                                    ect
                                                      ron
                                                        ics
                                                          ign

s
tea
  lingsp
       eci
         fic
           ally
              ,co
                uldo
                   ccu
                     r.(
                       See
                         ,e.g
                            .,PAC¶
                                 ¶93n
                                    .67
                                      ,98n
                                         .70
                                           .)Ind
                                               eed
                                                 ,al
                                                   lspo
                                                      rtsf
                                                         ans

und
  ers
    tand“
        tha
          tpl
            aye
              rso
                ftencomm
                       itin
                          ten
                            tion
                               alru
                                  lein
                                     fra
                                       cti
                                         onsino
                                              rde
                                                rtoob
                                                    tainanadv
                                                            ant
                                                              age

ov
 erth
    ecou
       rseo
          fth
            egam
               e.”Ma
                   yerv
                      .Bel
                         ich
                           ik,605F
                                 .3d223
                                      ,236(3dC
                                             ir
                                              .2010
                                                  ).

          Th
           ePACa
               lsoa
                  lleg
                     es,a
                        sdidth
                             eAC
                               ,th
                                 atComm
                                      iss
                                        ion
                                          erM
                                            anf
                                              red m
                                                  is
                                                   rep
                                                     res
                                                       ent
                                                         ed

inan O
     ctob
        er2018p
              res
                sre
                  lea
                    seth
                       at MLBh
                             adcondu
                                   cte
                                     da“
                                       tho
                                         rou
                                           ghinv
                                               est
                                                 iga
                                                   tion
                                                      ”in
                                                        toa

sp
 eci
   fica
      lle
        gat
          ionth
              ata
                nAs
                  tro
                    sem
                      ploy
                         eeh
                           adb
                             eenpho
                                  tog
                                    raph
                                       ingth
                                           eRedSox
                                                 ’dug
                                                    outb
                                                       efo
                                                         rea

p
layo
   ffg
     ame
       .(P
         l.B
           r.a
             t11–12
                  .)P
                    lain
                       ti
                        ffsa
                           rgu
                             eth
                               atth
                                  est
                                    atem
                                       entm
                                          usth
                                             aveb
                                                eenf
                                                   als
                                                     ebe
                                                       cau
                                                         se

a“
 tho
   roughinv
          est
            iga
              tio
                n” wou
                     ld h
                        avetu
                            rned upth
                                    eco
                                      ndu
                                        ctl
                                          ate
                                            r un
                                               cov
                                                 eredin MLB
                                                          ’s

inv
  est
    iga
      tio
        noft
           heA
             stro
                sin2019and2020
                             .(Id
                                .) Look
                                      ingp
                                         astP
                                            la
                                             int
                                               if
                                                fs’s
                                                   ele
                                                     ct
                                                      ivequo
                                                           tat
                                                             ion
                                                               ,

how
  eve
    r,r
      ead
        incon
            tex
              t,i
                tisc
                   lea
                     rth
                       atComm
                            iss
                              ion
                                erM
                                  anf
                                    redw
                                       asr
                                         efe
                                           rr
                                            ing
                                              toh
                                                avingcondu
                                                         cte
                                                           d

a“
 tho
   rough
       inv
         est
           iga
             tio
               n”o
                 fon
                   edi
                     scr
                       etea
                          lleg
                             edin
                                cid
                                  entb
                                     efo
                                       reas
                                          ing
                                            leg
                                              ame
                                                ,wh
                                                  ichh
                                                     adno
                                                        thing

todo w
     ithth
         etr
           ashc
              anb
                ang
                  ings
                     chem
                        ede
                          scr
                            ibedinth
                                   e ACandPAC
                                            . Ind
                                                eed
                                                  , MLB
                                                      ’sl
                                                        ate
                                                          r


                                  -
                                  16-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 23 of 32



inv
  est
    iga
      tio
        ncon
           clud
              edth
                 atth
                    eAs
                      tro
                        sce
                          ased
                             the
                               irs
                                 ign
                                   -s
                                    tea
                                      lingcondu
                                              cta
                                                tsom
                                                   epo
                                                     int
                                                       inth
                                                          e2018

s
easonandd
        idno
           tus
             eel
               ect
                 ron
                   icequ
                       ipm
                         enttod
                              ecod
                                 eandcomm
                                        uni
                                          cat
                                            eoppo
                                                singt
                                                    eam
                                                      s’s
                                                        ign
                                                          sin

th
 e2018po
       sts
         eason
             ,soi
                tisnosu
                      rpr
                        iseth
                            atanin
                                 ves
                                   tig
                                     at
                                      ionl
                                         imi
                                           tedtoas
                                                 ing
                                                   le2018po
                                                          sts
                                                            easo
                                                               n

g
amed
   idno
      texp
         andin
             toth
                ebro
                   ade
                     rinv
                        est
                          iga
                            tionth
                                 atw
                                   ascondu
                                         ct              .10
                                           edin2019and2020

          Non
            eth
              ele
                ss, inth
                       e Op
                          inion
                              ,th
                                e Cou
                                    rtch
                                       ari
                                         tab
                                           lycon
                                               clud
                                                  edth
                                                     atP
                                                       lain
                                                          ti
                                                           ffs
                                                             ’

a
lleg
   at
    ionc
       onc
         ern
           ingth
               e2018inv
                      est
                        iga
                          tion w
                               asp
                                 lau
                                   sib
                                     le
                                      ,alb
                                         eit“
                                            ast
                                              ret
                                                ch.
                                                  ”(Op
                                                     .at13
                                                         .) Th
                                                             e

Cou
  rts
    ti
     llh
       eldth
           atth
              eal
                leg
                  ed m
                     is
                      rep
                        res
                          ent
                            atio
                               nwa
                                 sno
                                   tac
                                     tion
                                        abl
                                          e,how
                                              eve
                                                r,b
                                                  ecau
                                                     seP
                                                       la
                                                        int
                                                          if
                                                           fs

d
idno
   t“a
     ll
      egeth
          at[
            they
               ]‘s
                 aw,r
                    ead
                      ,oro
                         the
                           rwi
                             seno
                                tic
                                  ed’
                                    ”th
                                      eOc
                                        tob
                                          er2018p
                                                res
                                                  sre
                                                    lea
                                                      se,m
                                                         uch

l
essth
    atth
       eyr
         eason
             ablyr
                 eli
                   edoni
                       tinchoo
                             singtop
                                   art
                                     ic
                                      ipa
                                        teinD
                                            raf
                                              tKin
                                                 gsf
                                                   ant
                                                     asyc
                                                        ont
                                                          est
                                                            s,an
                                                               d

“
thu
  scom
     ple
       telyf
           ail
             [ed
               ]”toa
                   ll
                    eger
                       eli
                         anc
                           e(fo
                              rth
                                eirf
                                   raudc
                                       laim
                                          s)o
                                            rcau
                                               sat
                                                 ion(
                                                    forth
                                                        eir

con
  sum
    erp
      rot
        ect
          ionc
             laim
                s)w
                  ithth
                      epa
                        rt
                         icu
                           lar
                             ityr
                                equ
                                  iredb
                                      yRu
                                        le9
                                          (b)
                                            .(Op
                                               .at15
                                                   ,25
                                                     -26
                                                       .)

          Th
           ePACdo
                esno
                   tad
                     equ
                       ate
                         lya
                           ll
                            eger
                               eli
                                 anc
                                   eorc
                                      aus
                                        ation w
                                              ithr
                                                 esp
                                                   ecttoth
                                                         e

O
ctob
   er201
       8pr
         essr
            ele
              asee
                 ith
                   er.O
                      neo
                        fth
                          efiv
                             ePl
                               ain
                                 ti
                                  ffs
                                    ,Pl
                                      ain
                                        ti
                                         ffO
                                           lson
                                              ,nowc
                                                  laim
                                                     sth
                                                       ath
                                                         e

r
eli
  edonth
       atp
         res
           sre
             lea
               se.(
                  SeePAC¶164
                           ;se
                             eal
                               soid
                                  .¶¶174
                                       –240
                                          .) No
                                              tab
                                                ly,how
                                                     eve
                                                       r,O
                                                         lso
                                                           n

ev
 asiv
    elya
       ll
        ege
          son
            lyth
               ath
                 edidso“
                       ind
                         ecid
                            ingtocon
                                   tinu
                                      etop
                                         aytop
                                             laytop
                                                  art
                                                    icip
                                                       ateinMLB

fan
  tas
    yba
      seba
         llcon
             tes
               ts
                ,”no
                   tDr
                     aftK
                        ing
                          scon
                             tes
                               tssp
                                  eci
                                    fic
                                      ally
                                         ,wh
                                           ichi
                                              sal
                                                lth
                                                  atm
                                                    at
                                                     ter
                                                       sbe
                                                         cau
                                                           se

P
lain
   ti
    ffsh
       avea
          lleg
             edn
               ocon
                  ceiv
                     abl
                       eba
                         sistoa
                              sse
                                rtc
                                  laim
                                     sba
                                       sedono
                                            the
                                              rcon
                                                 tes
                                                   ts
                                                    .(Id
                                                       .¶164

(
emph
   asi
     sadd
        ed)
          .) Th
              etru
                 thi
                   sth
                     atP
                       lain
                          ti
                           ffO
                             lsoncanno
                                     tal
                                       leg
                                         eth
                                           ath
                                             econ
                                                tinu
                                                   edtop
                                                       aytop
                                                           lay

inD
  raf
    tKin
       gsg
         ame
           saf
             terth
                 eOc
                   tob
                     er2018p
                           res
                             sre
                               lea
                                 seb
                                   ecau
                                      seth
                                         ere
                                           cord
                                              sofh
                                                 isD
                                                   raf
                                                     tKing
                                                         s

t
ran
  sac
    tion
       sth
         ath
           eprodu
                cedto D
                      efend
                          ant
                            sind
                               iscov
                                   eryshowth
                                           ath
                                             estopp
                                                  edp
                                                    lay
                                                      ingp
                                                         aid



10
 SeeRob
      ertD.M anf
               red,Jr.
                     ,Statemen
                             toftheCommi
                                       ssione
                                            r, Off
                                                 iceofth
                                                       e Commis
                                                              sion
                                                                 erof
B
aseba
    ll (  J
          an.    13,   2020)
                           ,    h
                                ttp
                                  s:
                                   //
                                    img
                                      .mlbst
                                           ati
                                             c.com
                                                 /mlb-imag
                                                         es/
                                                           imag
                                                              e/up
                                                                 load
                                                                    /
m
lb/
  cgl
    rhmlrwwbka
             cty27l7
                   .pdf
                      .

                                  -
                                  17-
        Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 24 of 32



D
raf
  tKing
      sfan
         tasy b
              aseb
                 allg
                    ame
                      sinAugu
                            st2017
                                 .(S
                                   eeH
                                     ard
                                       iman D
                                            ecl
                                              .,Ex
                                                 .7a
                                                   t17
                                                     .)11 Th
                                                           e

s
amei
   stru
      efo
        rth
          eSep
             tem
               ber2017p
                      res
                        sre
                          lea
                            se.

              Mo
               reov
                  er,e
                     veni
                        fth
                          ePACad
                               equ
                                 ate
                                   lya
                                     ll
                                      ege
                                        sth
                                          atP
                                            la
                                             int
                                               if
                                                fOl
                                                  sonr
                                                     eli
                                                       edonth
                                                            e

O
ctob
   er2018o
         rSep
            temb
               er2017p
                     res
                       sre
                         lea
                           ses
                             ,su
                               chr
                                 eli
                                   anc
                                     e wou
                                         ldh
                                           aveb
                                              eenob
                                                  jec
                                                    tiv
                                                      ely

un
 rea
   son
     abl
       easa m
            at
             tero
                flawfo
                     rth
                       esam
                          ere
                            ason
                               sth
                                 atth
                                    oses
                                       tat
                                         emen
                                            tsw
                                              ereimm
                                                   ate
                                                     ria
                                                       lasa

m
at
 tero
    flaw(s
         eesup
             raa
               t16
                 ).S
                   eeS
                     ejinP
                         rec
                           is
                            ionIndu
                                  s.Co
                                     .v.C
                                        it
                                         iban
                                            k,N
                                              .A.,235F
                                                     .Supp
                                                         .3d

542
  ,555(S
       .D.N
          .Y.2016
                )(R
                  ako
                    ff
                     ,J.
                       )(g
                         ran
                           ting m
                                otiontod
                                       ism
                                         isswh
                                             ere“p
                                                 lain
                                                    ti
                                                     ffs
                                                       ’re
                                                         lian
                                                            ceon

[
the
  ]al
    leg
      edm
        is
         rep
           res
             ent
               ation
                   swa
                     scl
                       ear
                         lyun
                            rea
                              son
                                abl
                                  e”)
                                    .

              F
              ina
                lly
                  ,ev
                    ena
                      ssum
                         inga
                            rgu
                              endoth
                                   ata
                                     tle
                                       astP
                                          la
                                           int
                                             if
                                              fOl
                                                sonh
                                                   assu
                                                      ff
                                                       ic
                                                        ien
                                                          tlyp
                                                             led

am
 ate
   ria
     lmi
       srep
          res
            ent
              ationonwh
                      ichh
                         ere
                           ason
                              ablyr
                                  eli
                                    ed,h
                                       isc
                                         laim
                                            swou
                                               lds
                                                 ti
                                                  llf
                                                    ai
                                                     lbe
                                                       cau
                                                         seh
                                                           e

h
asno
   tad
     equ
       ate
         lya
           ll
            egedth
                 atComm
                      iss
                        ion
                          erM
                            anf
                              red m
                                  adee
                                     ith
                                       ers
                                         ta
                                          tem
                                            entw
                                               ithth
                                                   erequ
                                                       is
                                                        ite

s
cien
   ter
     ,ag
       roundfo
             rdi
               smi
                 ssa
                   lth
                     atth
                        eCou
                           rtd
                             idno
                                tne
                                  edtor
                                      eachinth
                                             eOp
                                               inion
                                                   .Se
                                                     eLe
                                                       rne
                                                         rv.

F
lee
  tBan
     k,N
       .A.,459F
              .3d273
                   ,290(2dC
                          ir
                           .2006
                               )(und
                                   erRu
                                      le9
                                        (b)p
                                           la
                                            int
                                              if
                                               fsm
                                                 ust“
                                                    all
                                                      egef
                                                         act
                                                           s

th
 atg
   iver
      isetoas
            trongin
                  fer
                    enc
                      eoff
                         raudu
                             len
                               tin
                                 ten
                                   t”)
                                     .Pl
                                       ain
                                         ti
                                          ffsh
                                             aveag
                                                 ainf
                                                    ai
                                                     ledtop
                                                          leada




11
  Th eCou rtm  ayp rop e
                       rlycon s
                              iderPl a
                                     int
                                       iffO  lson’srecordso fhisD raftKing shistoryina  s
                                                                                        ses s
                                                                                            ing
thefu ti
       li
        tyo fh isPAC   . TheCou r
                                tm  aycon sideranexh ibit“ a
                                                           tthism  o
                                                                   tiontod  ism is
                                                                                 ss tag e
                                                                                        ”wh  ere
“plainti
       ffh asa ctualno ticeofalltheinform  a
                                           tioninth em  ovant’sp apersandh   a
                                                                             sr el
                                                                                 ieduponth   ese
docum  ent
         sinf  ramingth  ecom p
                              l a
                                int.”Inr  eP latinum-
                                                    B eechwoodL  it
                                                                  ig.,42  7F.Supp .3d395   ,472
n.27(S .D.N.Y .2019  )(R akoff
                             ,J.)(quotingCo  rtecIndus.,Inc.v.SumH    olding,L .P.,949F  .2d42 ,
48(2dC  ir
         .1  991 )
                 ;s e ealsoCo r
                              t ec
                                 ,94  9F.2da t44(  “P
                                                    l a
                                                      in t
                                                         iff
                                                           s’failuretoin  cludem  a
                                                                                  tterso fwh ich
asp leadersth eyh adno  t
                        iceandwh  ichw er eint egra
                                                  ltoth ei
                                                         rc la
                                                             im —andth   attheyapp ar ent
                                                                                        lym  ost
want edtoa vo id—m   ayno ts e
                             rvea sa m e anso  ffores
                                                    tallingthed i s
                                                                  tr
                                                                   i c
                                                                     tcou  rt’sd ec
                                                                                  isiononth   e
motion.”)
        ;Ka  rm ilowi czv .Hart
                              fordF in.Se rvs
                                            .G  rp.,2011 WL2936013    ,a t*5(S  .D.N.Y .Ju ly14,
2011)(do  cum  ents“p roperlybeforethecou  r
                                           t”ona m  otiontod ism issalth ough“non  eo fth ema re
attachedto[ th e]com  pla
                        intandnon  eofth eirsp eci
                                                 ficprov i
                                                         sionsa rereferen cedinth eall egat
                                                                                          ion s”
bec ausethecom   pl
                  ain t“refer
                            stoandr  e
                                     lie
                                       supon   ”them).H  ere
                                                           ,Pl a
                                                               in t
                                                                  iffO lsona llegesth athe“w  a
                                                                                              s
ana  c
     tive MLBf   antasyb asebal
                              lcon tes
                                     tp art
                                          i c
                                            ip antdur
                                                    ingth  eperioda tissu einth elaw suit”(PAC
¶150  )andm  u s
               th av ec onsul
                            tedhisownD   r af
                                            tK ingstr
                                                    an s a
                                                         ctionhistoryinm   akingthata llegation
                                                                                              .
                                             -
                                             18-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 25 of 32



s
ing
  lep
    lau
      sib
        lea
          lleg
             at
              ionconn
                    ect
                      ingD
                         efend
                             ant
                               s’s
                                 tat
                                   emen
                                      tsto
                                         the
                                           irr
                                             ela
                                               tion
                                                  shipw
                                                      ithD
                                                         raf
                                                           tKing
                                                               s

su
 ff
  ic
   ien
     ttoc
        rea
          teas
             tro
               ngin
                  fer
                    enc
                      eth
                        atD
                          efend
                              ant
                                sin
                                  tend
                                     edtod
                                         efr
                                           audD
                                              raf
                                                tKing
                                                    spa
                                                      rt
                                                       icip
                                                          ant
                                                            s.

    B
    .     MLBAM
              ’sCon
                  tra
                    ctsW
                       ithD
                          raf
                            tKing
                                sDoN
                                   otSa
                                      lvag
                                         ePla
                                            int
                                              if
                                               fs’C
                                                  laim
                                                     s.

          P
          lain
             ti
              ffs
                ’ Am
                   end
                     ed Com
                          pla
                            int inc
                                  lud
                                    ed e
                                       xten
                                          siv
                                            eal
                                              leg
                                                ation
                                                    sabou
                                                        t th
                                                           e

r
ela
  tion
     shipb
         etw
           een MLBAMand D
                        raf
                          tKing
                              sdu
                                ringth
                                     epu
                                       tat
                                         ivec
                                            las
                                              spe
                                                riod
                                                   . Ind
                                                       eed
                                                         ,as

P
lain
   ti
    ffsth
        ems
          elv
            espo
               intou
                   tinth
                       eirm
                          otion
                              ,th
                                eAm
                                  end
                                    edCom
                                        pla
                                          intc
                                             ont
                                               ain
                                                 ednol
                                                     essth
                                                         an30

p
arag
   raph
      sofsu
          cha
            lle
              gat
                ion
                  s.(
                    SeeP
                       l.B
                         r.a
                           t3–4
                              ).P
                                la
                                 int
                                   if
                                    fscon
                                        tendth
                                             atth
                                                eCou
                                                   rtsom
                                                       ehow

m
iss
  edth
     ese30p
          arag
             raph
                s,b
                  ecau
                     seth
                        e Op
                           inionsuppo
                                    sed
                                      lyno
                                         tedon
                                             lyth
                                                at“
                                                  ‘pl
                                                    ain
                                                      ti
                                                       ffsa
                                                          lleg
                                                             e

th
 atth
    ede
      fend
         ant
           sal
             low
               edD
                 raf
                   tKing
                       stou
                          seth
                             eirm
                                ark
                                  sands
                                      tad
                                        ium
                                          stoadv
                                               ert
                                                 ise[D
                                                     raf
                                                       tKing
                                                           s]

con
  tes
    ts”(
       id.
         at3
           ),o
             rth
               atp
                 erh
                   aps
                     theCou
                          rtc
                            red
                              it
                               edan
                                  imag
                                     inedm
                                         isch
                                            ara
                                              cte
                                                riz
                                                  at
                                                   iono
                                                      fPl
                                                        ain
                                                          ti
                                                           ffs
                                                             ’

a
lleg
   at
    ion
      sbyth
          e MLB D
                efend
                    ant
                      s(id
                         .at19
                             –20
                               ). Th
                                   eCou
                                      rtd
                                        idnosu
                                             chth
                                                ing
                                                  . Th
                                                     e Op
                                                        inion

exp
  res
    slyr
       ecoun
           ted
             ,an
               dac
                 cep
                   teda
                      stru
                         e,P
                           lain
                              ti
                               ffs
                                 ’al
                                   leg
                                     at
                                      ion
                                        sth
                                          at MLBAM“
                                                  acqu
                                                     iredequ
                                                           ity

s
tak
  esinD
      raf
        tKing
            s‘s
              ize
                abl
                  eenou
                      ghtor
                          eap m
                              ean
                                ing
                                  fulb
                                     ene
                                       fi
                                        tfromth
                                              eri
                                                seo
                                                  fda
                                                    ilyf
                                                       ant
                                                         asy
                                                           ,’”

andth
    at“D
       raf
         tKing
             san
               d MLBen
                     ter
                       edin
                          toa‘
                             comp
                                reh
                                  ens
                                    ivel
                                       eagu
                                          epa
                                            rtn
                                              ersh
                                                 ip’th
                                                     atp
                                                       rov
                                                         ided

fo
 rco
   -br
     and
       ingo
          f MLBDFSb
                  aseb
                     allcon
                          tes
                            ts
                             ,al
                               low
                                 ed D
                                    raf
                                      tKing
                                          stoo
                                             ffe
                                               rma
                                                 rke
                                                   t-sp
                                                      eci
                                                        ficin
                                                            -

b
allp
   arkexp
        eri
          enc
            es,an
                dgav
                   eDr
                     aftK
                        ing
                          spromo
                               tion
                                  alr
                                    igh
                                      ts
                                       ,us
                                         eof MLB
                                               leagu
                                                   eand
                                                      team
                                                         logo
                                                            s,

th
 eex
   clu
     siv
       erigh
           ttos
              ignspon
                    sor
                      shipd
                          eal
                            swi
                              thind
                                  ividu
                                      al MLBm
                                            emb
                                              erc
                                                lub
                                                  s,andad
                                                        esign
                                                            atio
                                                               n

a
s MLB
    ’s‘O
       ff
        ic
         ialD
            ail
              yFan
                 tasyG
                     ame
                       .’”(Op
                            .at4(quo
                                   tin
                                     gAC¶36
                                          )(em
                                             pha
                                               sisadd
                                                    ed)
                                                      .)

          W
          hatth
              eCou
                 rta
                   ctu
                     all
                       yhe
                         ldi
                           sth
                             atP
                               la
                                int
                                  if
                                   fs’a
                                      lleg
                                         at
                                          ion
                                            sabou
                                                tDe
                                                  fend
                                                     ant
                                                       s’

r
ela
  tion
     ship w
          ith D
              raf
                tKing
                    sdidno
                         tes
                           tab
                             li
                              shasu
                                  ff
                                   ic
                                    ien
                                      tre
                                        la
                                         tion
                                            shipb
                                                etw
                                                  eenD
                                                     efend
                                                         ant
                                                           sand

P
lain
   ti
    ff
     stog
        iver
           isetoanycon
                     ceiv
                        abl
                          edu
                            tyo
                              fdi
                                sclo
                                   sur
                                     eorp
                                        rov
                                          ideab
                                              asi
                                                sfo
                                                  rPl
                                                    ain
                                                      ti
                                                       ffs
                                                         ’

con
  sum
    erp
      rot
        ect
          ionc
             la
              ims
                .Ba
                  sedonap
                        ain
                          stak
                             ingr
                                evi
                                  ewo
                                    fth
                                      eapp
                                         lic
                                           abl
                                             eca
                                               sel
                                                 aw,
                                                   theOp
                                                       inion

foundP
     lain
        ti
         ffs
           ’in
             abi
               li
                tytoa
                    ll
                     ege“
                        theex
                            ist
                              enc
                                eofanyt
                                      ran
                                        sac
                                          tion
                                             —oranyo
                                                   the
                                                     rcom
                                                        par
                                                          abl
                                                            e

bu
 sin
   essr
      ela
        tion
           ship—b
                etw
                  eenth
                      ems
                        elv
                          esandthede
                                   fend
                                      ant
                                        s”o
                                          rfa
                                            ctsth
                                                at“d
                                                   emon
                                                      str
                                                        ate
                                                          [d]th
                                                              at
                              -19-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 26 of 32



th
 ede
   fend
      ant
        swe
          resub
              stan
                 ti
                  alp
                    art
                      ic
                       ipan
                          tsinth
                               etr
                                 ans
                                   act
                                     ionb
                                        etw
                                          eenp
                                             la
                                              int
                                                if
                                                 fsandD
                                                      raf
                                                        tKing
                                                            s”

f
ata
  ltot
     hei
       rcl
         aim
           s.(Op
               .at18
                   ,28
                     .)

           A
           sth
             e Cou
                 rt no
                     ted
                       ,top
                          rop
                            erlya
                                ll
                                 egef
                                    raudbyom
                                           iss
                                             ion
                                               ,a p
                                                  la
                                                   int
                                                     if
                                                      f“m
                                                        ust

d
emon
   str
     atear
         ela
           tion
              shipb
                  etw
                    een
                      thep
                         lain
                            ti
                             ffandd
                                  efend
                                      ant
                                        tha
                                          tgiv
                                             esr
                                               ise
                                                 toadu
                                                     tytod
                                                         isc
                                                           los
                                                             e,”

o
r,a
  tth
    eve
      ryl
        eas
          t,th
             atth
                ede
                  fend
                     anth
                        ad“
                          amu
                            chc
                              los
                                err
                                  ela
                                    tion
                                       shiptoth
                                              etr
                                                ans
                                                  act
                                                    ionth
                                                        anth
                                                           at

a
lleg
   edh
     ere
       ,”su
          cha
            sana
               rch
                 it
                  ectwho“
                        ‘kn
                          ewo
                            rshou
                                ldh
                                  aveknown
                                         ’th
                                           at[
                                             a]sub
                                                 con
                                                   tra
                                                     cto
                                                       rwou
                                                          ld

r
elyonh
     isp
       lan
         s”o
           r“a
             tto
               rney
                  s who w
                        erep
                           aidtor
                                ecru
                                   itin
                                      ves
                                        tor
                                          sfo
                                            rabu
                                               sin
                                                 ess
                                                   ”andkn
                                                        ew
                                 12
“m
 ate
   ria
     lfa
       ctsabou
             tth
               isbu
                  sin
                    ess
                      .”(Op
                          .at16
                              ,19
                                .)  Th
                                     eCou
                                        rtd
                                          ism
                                            iss
                                              edP
                                                lain
                                                   ti
                                                    ffs
                                                      ’neg
                                                         lig
                                                           ent

m
is
 rep
   res
     ent
       ationc
            la
             imb
               ecau
                  seo
                    fth
                      esam
                         e“f
                           ail
                             [ur
                               e]toa
                                   ll
                                    egeth
                                        eex
                                          is
                                           ten
                                             ceo
                                               fan
                                                 ydu
                                                   tyto

d
isc
  los
    eow
      edth
         embyd
             efend
                 ant
                   s.” (Id
                         .at2
                            2.) Ind
                                  eed
                                    ,th
                                      ere
                                        la
                                         tio
                                           nsh
                                             ipr
                                               equ
                                                 irem
                                                    entfo
                                                        ra

n
egl
  igen
     tmi
       srep
          res
            ent
              ationc
                   laimi
                       sev
                         en m
                            ores
                               tr
                                ing
                                  entth
                                      anfo
                                         raf
                                           raudu
                                               len
                                                 tom
                                                   iss
                                                     ionc
                                                        laim
                                                           .

S
ee,e
   .g.
     ,J.A
        .O.A
           cqu
             is
              it
               ion Co
                    rp.v
                       .Sta
                          vit
                            sky,863 N
                                    .E.2d585
                                           ,587(N
                                                .Y.2007
                                                      ) (n
                                                         egl
                                                           igen
                                                              t

m
is
 rep
   res
     ent
       ationc
            laimr
                equ
                  ire
                    s“asp
                        ecia
                           lorp
                              riv
                                ity
                                  -lik
                                     ere
                                       lat
                                         ion
                                           ship
                                              ”). A
                                                  sfo
                                                    rPl
                                                      ain
                                                        ti
                                                         ffs
                                                           ’

con
  sum
    erp
      rot
        ect
          ionc
             laim
                s,th
                   eCou
                      rtexp
                          res
                            sed“d
                                eep
                                  er”“
                                     con
                                       cern
                                          s”(b
                                             eyondth
                                                   eirin
                                                       abi
                                                         li
                                                          tyto

a
lleg
   eac
     tio
       nab
         led
           ecep
              tion
                 )be
                   cau
                     se“
                       [t
                        ]hea
                           sse
                             rtedconn
                                    ect
                                      ionb
                                         etw
                                           eend
                                              efend
                                                  ant
                                                    sandth
                                                         e

a
lleg
   edlyh
       arm
         fult
            ran
              sac
                tionp
                    lain
                       ti
                        ffsen
                            ter
                              edin
                                 to...i
                                      ssim
                                         plytooa
                                               ttenu
                                                   atedtosuppo
                                                             rt

l
iab
  il
   ity
     .”(
       Id.a
          t26
            .)

           D
           esp
             iteadd
                  ingnum
                       erou
                          scum
                             ula
                               tiv
                                 eal
                                   leg
                                     at
                                      ion
                                        sabou
                                            tth
                                              ere
                                                lat
                                                  ion
                                                    shipb
                                                        etw
                                                          een

MLBAMandD
        raf
          tKing
              s,pu
                 rpo
                   rted
                      lyd
                        rawnf
                            romth
                                e MLBAM-
                                       Dra
                                         ftK
                                           ing
                                             scon
                                                tra
                                                  cts
                                                    ,th
                                                      ePAC

do
 esno
    trem
       edyth
           esefund
                 amen
                    tald
                       efi
                         cien
                            cie
                              sbe
                                cau
                                  seP
                                    la
                                     int
                                       if
                                        fss
                                          ti
                                           lls
                                             ayn
                                               extton
                                                    oth
                                                      ingabou
                                                            t



12
 O fcourse
         ,ar e
             lat
               ionshipgiv
                        ingri
                            s etoadutytod i
                                          sclo
                                             seanswer
                                                    sonlypar
                                                           toftheque
                                                                   st
                                                                    ion
                                                                      .A
p
laint
    iffall
         egingaf r
                 audulen
                       tom i
                           ssion mustalsopleadandproveafai
                                                         lur
                                                           etodisc
                                                                 loseafac
                                                                        t
“
‘b as
    ic’tothei
            rdecis
                 iontoente
                         r”abu sine
                                  sstr
                                     an s
                                        act
                                          ionora mi
                                                  slead
                                                      ingpa
                                                          rt
                                                           iald
                                                              isc
                                                                losu
                                                                   re.(Op
                                                                        .
a
t17(d iscus
          singSect
                 ion551oftheS econdRest
                                      atementofTor
                                                 ts)
                                                   .)
                                   -
                                   20-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 27 of 32



anyr
   ela
     tion
        ship b
             etw
               een D
                   efend
                       ant
                         sand P
                              lain
                                 ti
                                  ffso
                                     ral
                                       leg
                                         eany
                                            thin
                                               gclo
                                                  setosub
                                                        stan
                                                           tia
                                                             l

p
art
  icip
     ationbyD
            efend
                ant
                  sinD
                     raf
                       tKing
                           s’cu
                              stom
                                 ertr
                                    ans
                                      act
                                        ion
                                          s.P
                                            lain
                                               ti
                                                ffs
                                                  try
                                                    tocomp
                                                         ens
                                                           atefo
                                                               r

sub
  stan
     cew
       ithrh
           eto
             ric
               ,cl
                 aim
                   ingth
                       atc
                         ert
                           ainp
                              rov
                                is
                                 ion
                                   sinth
                                       eDr
                                         aftK
                                            ing
                                              scon
                                                 tra
                                                   ctsp
                                                      erm
                                                        it
                                                         ted

MLBAMtoex
        erc
          ise“
             con
               tro
                 l[
                  ]”ov
                     er“
                       eve
                         rya
                           spe
                             cto
                               fth
                                 ecomm
                                     erc
                                       ialv
                                          entu
                                             re.
                                               ”(P
                                                 l.B
                                                   r.a
                                                     t20
                                                       .)

Bu
 tth
   eprov
       is
        ionsa
            tis
              sue(
                 seeDk
                     t.No
                        .64-
                           4at24
                               ;Dk
                                 t.No
                                    .64-
                                       5at12
                                           )re
                                             fle
                                               ctno
                                                  thingm
                                                       oreth
                                                           an

th
 ecomm
     oncon
         cerno
             fal
               lli
                 cen
                   sor
                     sastohow
                            the
                              irt
                                rad
                                  ema
                                    rksando
                                          the
                                            rprop
                                                rie
                                                  tarym
                                                      ate
                                                        ria
                                                          lwi
                                                            ll

b
eus
  ed.S
     eeP
       ilo
         tCo
           rp.o
              fAm
                .v.F
                   ish
                     er-
                       Pri
                         ceIn
                            c.,501F
                                  .Supp
                                      .2d29
                                          2,300–01(D
                                                   .Conn
                                                       .2007
                                                           )

(
“app
   rov
     al”r
        igh
          tsa
            re“
              int
                end
                  edtog
                      iveth
                          etr
                            adem
                               arkown
                                    erth
                                       eab
                                         il
                                          itytopo
                                                lic
                                                  eandp
                                                      rot
                                                        ecti
                                                           ts

m
ark
  ,so
    tha
      tth
        ema
          rkw
            il
             lno
               tbeu
                  sed
                    inaw
                       ayth
                          atcou
                              ldt
                                arn
                                  ish
                                    it”and“
                                          [a]
                                            pprov
                                                alr
                                                  igh
                                                    ts. ..a
                                                          re

no
 tth
   esam
      easown
           ersh
              ipr
                igh
                  ts”
                    ). Toth
                          eex
                            ten
                              tDr
                                aftK
                                   ing
                                     swan
                                        tedtou
                                             se MLBAMp
                                                     rop
                                                       rie
                                                         tary

m
ate
  ria
    linc
       onjun
           ctionw
                ithi
                   tsf
                     ant
                       asyb
                          aseb
                             allcon
                                  tes
                                    ts
                                     ,th
                                       osecon
                                            tes
                                              tsh
                                                adtoadh
                                                      eretoc
                                                           ert
                                                             ain

c
ri
 ter
   ia;
     the
       sew
         ere
           the“App
                 rov
                   edF
                     ant
                       asyCon
                            tes
                              ts”d
                                 esc
                                   rib
                                     edin
                                        thecon
                                             tra
                                               cts
                                                 .(S
                                                   eeDk
                                                      t.No
                                                         .64-

3a
 t8;Dk
     t.No
        .64-
           4at24
               .)I
                 fDr
                   aftK
                      ing
                        sdidn
                            otw
                              anttoa
                                   dhe
                                     retosu
                                          chc
                                            ri
                                             ter
                                               ia
                                                ,itcou
                                                     lds
                                                       ti
                                                        llrun

f
ant
  asyb
     ase
       bal
         lcon
            tes
              ts
               ,ju
                 stno
                    twi
                      thany MLBAMm
                                 ate
                                   ria
                                     l. MLBAM
                                            ’sv
                                              igi
                                                lan
                                                  cer
                                                    ega
                                                      rding
                                                          the

u
seo
  fit
    sin
      tel
        lec
          tua
            lprop
                ertyby D
                       raf
                         tKing
                             swa
                               s,a
                                 sPl
                                   ain
                                     ti
                                      ffscon
                                           ced
                                             e(s
                                               eeP
                                                 l.B
                                                   r.a
                                                     t5)
                                                       ,

h
eigh
   ten
     edbycon
           cern
              sth
                atD
                  raf
                    tKing
                        scon
                           tes
                             tsno
                                tcro
                                   ssth
                                      elin
                                         ein
                                           toi
                                             lleg
                                                alg
                                                  amb
                                                    ling
                                                       . Thu
                                                           s,

c
ert
  ainp
     rov
       is
        ion
          softh
              econ
                 tra
                   ctsa
                      lign
                         ed w
                            ithp
                               rov
                                 is
                                  ion
                                    softh
                                        eUIGEA
                                             . Com
                                                 par
                                                   e31 U
                                                       .S.C
                                                          .

§5362
    (1)
      (E)
        (ix
          )(
           I)and(1
                 )(E
                   )(
                    ix)
                      (I
                       I)w
                         ith(Dk
                              t.No
                                 .64
                                   -4a
                                     t24
                                       ).13 A
                                            lso
                                              ,th
                                                efa
                                                  ctth
                                                     ate
                                                       achm
                                                          emb
                                                            er

o
fth
  epu
    tat
      ivec
         las
           sesr
              ece
                ivedan
                     dwa
                       srequ
                           iredtoag
                                  reetoa w
                                         ri
                                          tt
                                           enr
                                             epr
                                               esen
                                                  ta
                                                   tionf
                                                       rom

D
raf
  tKing
      s(pu
         rpo
           rted
              lya
                t MLBAM
                      ’sin
                         sis
                           ten
                             ce)th
                                 atD
                                   raf
                                     tKing
                                         sfan
                                            tasyg
                                                ame
                                                  swe
                                                    re“Con
                                                         tes
                                                           ts



13
  Indeed
       ,Plaint
             iff
               sarguetha
                       tit wou
                             ldbe“unfai
                                      randdecept
                                               ive”i
                                                   fD raf
                                                        tKingsg
                                                              am e
                                                                 sdidnot
com p
    lyw i
        thU IGEA .(Pl
                    .Br.at7
                          .) Thu
                               s,farf
                                    romresu
                                          rre
                                            ctingPla
                                                   int
                                                     if
                                                      fs’consume
                                                               rprote
                                                                    ct
                                                                     ion
cla
  ims,thep rovi
              sionsofthe MLBAM -Dr
                                 aftK
                                    ingsagr
                                          eem ent
                                                sthatensurecompl
                                                               ianc
                                                                  ew it
                                                                      h
UIGEAund erminethos
                  ecla
                     ims.
                                   -
                                   21-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 28 of 32



o
fSk
  il
   l”(P
      l.B
        r.a
          t5,8
             ),do
                esno
                   tes
                     tab
                       li
                        sh MLBAM
                               ’sp
                                 art
                                   ic
                                    ipa
                                      tioninD
                                            raf
                                              tKing
                                                  s’t
                                                    ran
                                                      sac
                                                        tion
                                                           s,

bu
 tra
   the
     ram
       utu
         alag
            reem
               entb
                  etw
                    eenD
                       raf
                         tKing
                             sand
                                itscu
                                    stom
                                       ers
                                         tha
                                           tth
                                             econ
                                                tes
                                                  tsa
                                                    rel
                                                      awfu
                                                         l—

anag
   reem
      enttowh
            ichD
               efend
                   ant
                     swe
                       reno
                          tpa
                            rt
                             ies
                               —anddo
                                    esno
                                       tbr
                                         ingD
                                            efend
                                                ant
                                                  sanyc
                                                      los
                                                        erto

P
lain
   ti
    ffsth
        anth
           eyw
             ereb
                efo
                  re.Insum
                         , MLBAM
                               ’sin
                                  ter
                                    estin m
                                          oni
                                            tor
                                              ingth
                                                  eway
                                                     sinwh
                                                         ichi
                                                            ts

v
alu
  abl
    etr
      adem
         ark
           swe
             reu
               sed
                 ,anden
                      sur
                        ing
                          tha
                            tth
                              eyw
                                ereu
                                   sed
                                     inconn
                                          ect
                                            ionw
                                               ith
                                                 leg
                                                   alcon
                                                       tes
                                                         ts
                                                          ,

do
 es no
     tequ
        ateto “
              con
                tro
                  l” an
                      y m
                        oreth
                            an P
                               lain
                                  ti
                                   ffs
                                     ’pr
                                       iora
                                          lleg
                                             ation
                                                 s ab
                                                    out MLB
                                                          ’s
                                                 14
“
com
  preh
     ens
       ivel
          eagu
             epa
               rtn
                 ersh
                    ip”ag
                        reem
                           entw
                              ithD
                                 raf
                                   tKing
                                       sdid
                                          .(AC¶5
                                               .)

           MLBAM
               ’se
                 stab
                    li
                     shm
                       ento
                          fth
                            ecr
                              it
                               eri
                                 aby wh
                                      ich D
                                          raf
                                            tKing
                                                scon
                                                   tes
                                                     tscou
                                                         ldu
                                                           se

MLB
  trad
     ema
       rksa
          lsod
             oesno
                 tdem
                    ons
                      tra
                        te
                         ,as
                           theCou
                                rtfou
                                    ndn
                                      ece
                                        ssa
                                          rytosu
                                               sta
                                                 ins
                                                   ta
                                                    tecon
                                                        sum
                                                          er

p
rot
  ect
    ionc
       laim
          s,th
             atD
               efend
                   ant
                     swe
                       re“
                         adv
                           ert
                             is
                              ing[
                                 the
                                   ir
                                    ]ownp
                                        rodu
                                           ct”o
                                              r“o
                                                the
                                                  rwi
                                                    sem
                                                      adean

exp
  res
    sfa
      ctu
        alr
          epr
            esen
               ta
                tionth
                     atg
                       aver
                          isetoadu
                                 ty,
                                   ”orth
                                       atth
                                          erew
                                             as“
                                               som
                                                 enexu
                                                     sbe
                                                       twe
                                                         en

d
efend
    ant
      sand
         the
           tran
              sac
                tion
                   tha
                     tal
                       leg
                         edlyc
                             aus
                               edth
                                  epl
                                    ain
                                      ti
                                       ffsh
                                          arm
                                            .”(Op
                                                .at20
                                                    –21&n5
                                                         ,26
                                                           .)

Th
 enewc
     ase
       sci
         tedinP
              la
               int
                 if
                  fs’b
                     rie
                       fund
                          erth
                             econ
                                sum
                                  erp
                                    rot
                                      ect
                                        ions
                                           ta
                                            tut
                                              eso
                                                fth
                                                  eirh
                                                     omes
                                                        tat
                                                          es

(
seeP
   l.B
     r.a
       t21–22 &nn
                .8,9 &1
                      0)dono
                           tch
                             ang
                               eth
                                 atbu
                                    tra
                                      the
                                        rsup
                                           por
                                             tpr
                                               inc
                                                 ipl
                                                   esa
                                                     lre
                                                       ady

a
rt
 icu
   lat
     edin
        theOp
            inio
               n:th
                  atl
                    iab
                      il
                       ityw
                          ithou
                              tpr
                                ivi
                                  tyc
                                    anb
                                      eba
                                        sedon“
                                             thed
                                                efend
                                                    ant
                                                      'sp
                                                        rodu
                                                           ction

o
fth
  egoodo
       rse
         rvi
           ceth
              atw
                asth
                   eba
                     siso
                        fth
                          etr
                            ans
                              act
                                ion
                                  ,”o
                                    r“th
                                       ede
                                         fend
                                            ant
                                              ’ssub
                                                  stan
                                                     ti
                                                      al

p
art
  icip
     ationinth
             etr
               ans
                 act
                   ionth
                       atc
                         aus
                           edth
                              epl
                                ain
                                  ti
                                   ffh
                                     arm
                                       .”(Op
                                           .at27
                                               .)

           Fo
            rex
              amp
                le
                 ,inCo
                     ffe
                       yv.WCW&A
                              ir
                               ,In
                                 corpo
                                     rat
                                       ed,2018 WL4154256(N
                                                         .D.F
                                                            la
                                                             .

Aug
  . 30
     , 2018
          ),th
             ecou
                rtp
                  erm
                    it
                     ted F
                         lor
                           ida con
                                 sum
                                   erc
                                     laim
                                        sto p
                                            roc
                                              eed ag
                                                   ain
                                                     st(
                                                       i)th
                                                          e

m
anu
  fac
    tur
      ero
        fth
          ewa
            tert
               rea
                 tmen
                    tsy
                      stema
                          tis
                            sue
                              ,and(
                                  ii
                                   )pa
                                     rt
                                      ieswhod
                                            ire
                                              ct
                                               lyso
                                                  ldt
                                                    hesy
                                                       stem
                                                          s


14
 Infact
      ,ifany
           thing
               ,the MLBAM -Dra
                             ftKingscon
                                      trac
                                         tsgiv
                                             etheCourtanothe
                                                           rreasontorej
                                                                      ect
the
  ircla
      ims.Thecont
                rac
                  tsexpres
                         slydisc
                               l a
                                 imthat MLBAMand D ra
                                                    ftKingswerejointven
                                                                      tur
                                                                        e
pa
 rtne
    rs(Dkt
         .No.64-6at7),thecen
                           terpi
                               eceofPla
                                      inti
                                         ffs
                                           ’prio
                                               rargumen
                                                      tth a
                                                          tD e
                                                             fend an
                                                                   tsowed
du
 tie
   stoD r
        aftK
           ingspar
                 tic
                   ipant
                       s(seeOp.at18)
                                   .


                                   -
                                   22-
       Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 29 of 32



tocon
    sum
      ers
        .Id
          .at*1
              ,*4
                –7.S
                   imi
                     lar
                       ly,inGa
                             ls
                              tald
                                 iv.Sun
                                      ves
                                        tCommun
                                              it
                                               iesUSA
                                                    ,Ltd
                                                       .,637F
                                                            .

Supp
   .2d1045(S
           .D.F
              la
               .2009
                   ),th
                      ede
                        fend
                           ant
                             sdi
                               rec
                                 tly“p
                                     art
                                       icip
                                          at[
                                            ed]
                                              inth
                                                 eFDUTPAv
                                                        iol
                                                          ation
                                                              s”

b
ecau
   se(
     i)th
        eyh
          add
            ire
              ctcon
                  tac
                    twi
                      thcon
                          sum
                            ers
                              ,“condu
                                    ct[
                                      ing
                                        ]tou
                                           rso
                                             f[th
                                                econdom
                                                      inium
                                                          ]

f
aci
  li
   tytop
       rosp
          ect
            iveb
               uye
                 rs”andd
                       ire
                         ct
                          lys
                            ell
                              ingun
                                  it
                                   sth
                                     roughth
                                           eirb
                                              rok
                                                ersandag
                                                       ent
                                                         s,and

(
ii
 )th
   ede
     fend
        ant
          she
            ldth
               ems
                 elv
                   esou
                      tas
                        join
                           tve
                             ntu
                               rer
                                 swi
                                   thth
                                      econdom
                                            iniums
                                                 ell
                                                   er.Id
                                                       .at1050
                                                             ,
       15
1056–57
      .   Th
           esec
              ase
                sdono
                    thingtoshowth
                                atD
                                  efend
                                      ant
                                        s,whon
                                             eith
                                                erc
                                                  rea
                                                    tedno
                                                        rso
                                                          ldf
                                                            ant
                                                              asy

g
ame
  stoP
     lain
        ti
         ffs
           ,mayb
               eli
                 abl
                   eun
                     dercon
                          sum
                            erp
                              rot
                                ect
                                  ionlaw
                                       s. Andr
                                             e-s
                                               tyl
                                                 ingth
                                                     eircon
                                                          sum
                                                            er

p
rot
  ect
    ionc
       la
        imsa
           rounda
                lleg
                   ed“un
                       fai
                         rcondu
                              ct”(b
                                  asedonn
                                        ear
                                          lyid
                                             ent
                                               ica
                                                 lal
                                                   leg
                                                     at
                                                      ion
                                                        stoth
                                                            eir

f
raud
   -ba
     sedd
        ecep
           tionc
               laim
                  s)do
                     esno
                        tre
                          liev
                             ePl
                               ain
                                 ti
                                  ffso
                                     fth
                                       eirob
                                           lig
                                             atio
                                                ntop
                                                   leadac
                                                        los
                                                          enexu
                                                              s

b
etw
  eenth
      eirD
         raf
           tKing
               str
                 ans
                   act
                     ion
                       sandD
                           efend
                               ant
                                 s,a
                                   sth
                                     eca
                                       sesth
                                           eyc
                                             it
                                              edem
                                                 ons
                                                   tra
                                                     t.16
                                                      e


15
  S eealsoInr  eT ele
                    xfreeS  ecs.L i
                                  tig.,389F .Supp  .3d101 ,107(D  .M  ass.2019 )(dism i
                                                                                      ssing
Massachuset
          tscon sum e
                    rp rote c
                            tionc laimag  a
                                          instb ankwho  seem  p
                                                              loyeep arti
                                                                        cipatedinpy ramid
sch eme);Ci
          tyo fBo s
                  tonv .Pu rdu ePha rma ,LP,e tal.,2020 WL977056   ,a t*7(M  ass.Sup er
                                                                                      .J an
                                                                                          .
31,2020 )( “
           th eDistr
                   ibutorD  e
                            f endantsa reinvolvedine  ssent
                                                          iallyal
                                                                lop ioidtransact
                                                                               io ns
                                                                                   ,h av
                                                                                       ing
dis
  tributedthemtoth epo intwh  eretheya resoldandd  ispenseda spresc
                                                                  ript
                                                                     ion s
                                                                         ,”andth  e
                                                                                  refore“ a
comm  erci
         altransact
                  ionh asb eensu ffi
                                   cientlyall
                                            eg ed”);Hammv   .Mercedes- BenzUSA ,LLC,2019
WL4751911  ,at*4(N .D.C  a
                         l.S ept.30 ,2019 )(“und erC a
                                                     lifornialaw,a m anufacturerh a
                                                                                  sadu ty
tod isc
      losead  e
              fecttha
                    tpo  s
                         e sanun  reasonablesafetyriskev enifthatm anu fac
                                                                         turerdidno thav ea
transact
       ion a
           lr e
              lat
                ionshipw ithth ev ehicleown e
                                            r”);Lough ridgev.Good yearT ireandRubb  erCo .,
192F .Supp.2d1175  ,1185(D .Co  lo
                                 .2002  )(manuf ac
                                                 tu re
                                                     r,ina ddit
                                                              ionto“b rand[
                                                                          ing ]
                                                                              th e[product]
toim plyc e
          rtaincharac
                    t e
                      rist
                         i csthatitallegedlykn eww  er
                                                     eun true,”ta
                                                                rgetedbo thitsm ark
                                                                                  etingand
itsw ebsi
        te“toth eult
                   im a
                      t econ sum er”)
                                    ;Chu rch&Dw   ightC o.
                                                         ,In c.v.Hue y,961S  .W.2d560 ,566
(T ex.C t
        .A  pp.1997 )(d efend antm  anuf a
                                         ctur
                                            edp  rodu c
                                                      ta  ndp la
                                                               inti
                                                                  ff“ sough tan da cquired”
produ c
      t,“based,inp ar
                    t,onth em  anu fac
                                     tur e
                                         r'
                                          sre p
                                              r esenta
                                                     tions”).
16
  SeeLinkag eCo rp
                 .v.T rs
                       .ofBostonUniv
                                   .,679N  .E.2d191 ,195(M  as
                                                             s.1997)(pla
                                                                       int
                                                                         if
                                                                          fcom p any
andd efendantun iver
                   sity we
                         recou nt
                                erpar
                                    tiesto m ult
                                               i-yearagreem ent
                                                              );Chabn erv.Un i
                                                                             tedo f
Om ahaLifeIn s
             .Co .,225F .3d1042,1044–45(9thC ir.2000)(lifeinsure
                                                               rliab
                                                                   l eunde
                                                                         rC al
                                                                             ifornia
sta
  tutetocu stom er
                 );PNR ,Inc
                          .v .BeaconP roperty Mgt.
                                                 ,In c.,842So .2d773 ,774(F la
                                                                             .2003 )
(“businessdispu
              t e”betweencomm erc
                                ialt
                                   enanta ndprop e
                                                 rtym anager)
                                                            ;CrispHum anCapita
                                                                             l,Ltd.
v.Authoria,Inc.,613F  .Supp
                          .2d136 ,138(D .M  ass
                                              .2009 )(disputeari
                                                               singfromp ar
                                                                          ties
                                                                             ’“R  e-
sel
  lerAg reem en
              t ”)
                 ;StateFarm MutualAutomo bil
                                           eIn s.Co.v.M edicalSvc.CenterofFla.
                                                                             ,Inc. ,
2014 WL11910630   ,a t*1(S.D.Fla
                               .S ept
                                    .15 ,2014 )(heal
                                                   thc areclini
                                                              c“un lawfu
                                                                       llyobtain
                                                                               [ed ]
insurancep aym entsfromS t
                         ateF a
                              rm ”
                                 );Inr ePa ckagedS eafoodP rods.Anti
                                                                   trustLi
                                                                         tig.
                                                                            ,242F  .
Supp. 3d 1033 , 1055–56(S .D.C al
                                . 2017)( anti
                                            trustc l
                                                   aimsa lleged by purchas
                                                                         ersag a
                                                                               in st
manufac
      tu re
          rsands  e
                  ller
                     sofcannedtuna)
                                  .
                                          -
                                          23-
      Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 30 of 32



           Inadd
               it
                iontoth
                      eov
                        erb
                          lowna
                              lleg
                                 ati
                                   onso
                                      f“con
                                          tro
                                            l”d
                                              iscu
                                                 ssedabov
                                                        e,P
                                                          la
                                                           int
                                                             if
                                                              fs’

a
rgum
   ent
     sabou
         tsev
            era
              loth
                 ert
                   erm
                     sof MLBAM
                             ’scon
                                 tra
                                   ctsw
                                      ithD
                                         raf
                                           tKing
                                               ssu
                                                 ffe
                                                   rfromobv
                                                          iou
                                                            s

m
isch
   ara
     cte
       riz
         ation
             sore
                xagg
                   era
                     tion
                        s,in
                           clud
                              ing
                                :

 P
  laint
      if
       fs’cla
            imtha
                t MLBAM“p ar
                           tic
                             ipa
                               tedincre
                                      atingthep
                                              roduc
                                                  t(MLB-
                                                       brand
                                                           edfant
                                                                asy
  b
  as eba
       llgames)
              ”(s
                ee,e
                   .g.
                     ,Pl.Br
                          .at4–5)isd
                                   ire
                                     ctlycont
                                            rad
                                              ict
                                                edbyth
                                                     eag
                                                       reement
                                                             , wh
                                                                ich
  m
  ak esc
       lear
                 (Dk
                   t.No.64
                         -3a
                           t14( emph
                                   asi
                                     sadd ed
                                           ))
                                            ;

 Prov
     isionsthatgav
                 e MLBAMa“   cont
                                ractu
                                    alrightofp r
                                               e-app
                                                   roval
                                                       ”overth
                                                             eu seof MLB
  tradem a
         rksin“Dra
                 ftKings
                       ’adver
                            ti
                             singand marke
                                         tingofthecon
                                                    tes
                                                      ts,”d
                                                          onotgive MLBAM
  cart
     eb lancheov
               eral
                  l“ con
                       ten
                         t”inDraf
                                tKings
                                     ’m arket
                                            ing(compar
                                                     ePl.Br
                                                          .at4
                                                             ,withDkt
                                                                    .No.
  64-5at12);

 Comm
     itm
       ent
         sto“
            [u]
              nde
                rtak
                   [e]h
                      igh
                        ly-
                          spe
                            cif
                              iedm
                                 ark
                                   etingandp
                                           rom
                                             otiono
                                                  fth
                                                    econ
                                                       tes
                                                         ts”


                                                                    (
                                                                    compa
                                                                        re
  Pl
   .Br
     .at4
        ,wi
          thDk
             t.No
                .64-
                   4at12
                       –23
                         );

 Thecon
       trac
          t’sdi
              spu
                teresolu
                       tionandtermin
                                   ationprov
                                           ision
                                               spe
                                                 rmi
                                                   tbothpar
                                                          tie
                                                            stot
                                                               erm
                                                                 ina
                                                                   te
  intheeven
          to fa m
                ate
                  ria
                    lb reachofcont
                                 rac
                                   t( compar
                                           ePAC¶32 ,wi
                                                     thDkt
                                                         . No
                                                            .64-5a
                                                                 t18;
  Dk
   t.No.64-6at4–5)
                 ;an d

 A purpo
        rtedrequ
               iremen
                    tthat MLBAM ’sprogramm inginc
                                                lude“exper
                                                         trecommend
                                                                  ationsof
  spec
     ific MLBp laye
                  rsforinc
                         lusionin MLBf  anta
                                           sycontes
                                                  tlineups
                                                         ”a nd“r
                                                               ecomm ended
  com p
      let
        elineupsofhi
                   tte
                     rsandpitche
                               rsforsele
                                       ctioninthecont
                                                    ests
                                                       ”(seePAC¶43 )h asno
  ba
   sisintheagreemen
                  t.(Dkt
                       .No .64-3at8through64- 6a
                                               t8.)

Non
  eofth
      esep
         rov
           is
            ion
              s,r
                ealo
                   rinv
                      ent
                        ed,t
                           ran
                             sfo
                               rms MLBAMf
                                        romal
                                            icen
                                               soro
                                                  ftr
                                                    adem
                                                       ark
                                                         sand

p
art
  icip
     anti
        nma
          rke
            tingin
                 toa“
                    sub
                      stan
                         tia
                           lpa
                             rt
                              ici
                                pan
                                  t”inev
                                       eryD
                                          raf
                                            tKing
                                                sfan
                                                   tasyc
                                                       onte
                                                          st
                                                           .

     C
     .     P
           lain
              ti
               ffs
                 ’Un
                   jus
                     tEn
                       richm
                           entC
                              laimS
                                  ti
                                   llFa
                                      il
                                       s.

           P
           lain
              ti
               ffsa
                  lsos
                     ti
                      llh
                        aveno
                            tal
                              leg
                                edhow D
                                      efend
                                          ant
                                            swe
                                              resuppo
                                                    sed
                                                      lyun
                                                         jus
                                                           tly

en
 rich
    ed“
      at[P
         la
          int
            if
             fs’
               ]exp
                  ens
                    e.”(Op
                         .at30
                             .)P
                               lain
                                  ti
                                   ffson
                                       lya
                                         lleg
                                            ege
                                              ner
                                                allyth
                                                     at“



                                            (PAC¶
                                                ¶451
                                                   ,515
                                                      ,578
                                                         .) On
                                                             lyP
                                                               lain
                                                                  ti
                                                                   ff

O
lsona
    lleg
       esth
          ath
            e“p
              aidfo
                  rasu
                     bsc
                       rip
                         tionto MLB
                                  .TVino
                                       rde
                                         rtob
                                            et
                                             terp
                                                art
                                                  icipa
                                                      tein MLB

                                   -
                                   24-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 31 of 32



f
ant
  asycon
       tes
         tsandfo
               llowh
                   isf
                     ant
                       asyp
                          lay
                            ers
                              ”du
                                ringth
                                     e2018s
                                          eason(
                                               id.¶165
                                                     ),b
                                                       utag
                                                          ain
                                                            ,he

d
idno
   tth
     enp
       art
         ic
          ipa
            tein D
                 raf
                   tKing
                       s(s
                         eesup
                             raa
                               t17
                                 –18
                                   ). Mo
                                       reov
                                          er,th
                                              atP
                                                lain
                                                   ti
                                                    ffsr
                                                       ece
                                                         ived

ex
 act
   lywh
      atth
         eyp
           aidf
              orp
                rec
                  lud
                    esaf
                       ind
                         ingo
                            fun
                              jus
                                ten
                                  ric
                                    hmen
                                       t.S
                                         ee,e
                                            .g.,F
                                                lor
                                                  esv
                                                    .Ban
                                                       kof

Am
 .
 ,N.A
    .,2019 WL2470923
                   ,at*16(D
                          .Co
                            lo.Jun
                                 e13
                                   ,2019
                                       )(d
                                         ism
                                           iss
                                             ingun
                                                 jus
                                                   ten
                                                     ric
                                                       hmen
                                                          tcl
                                                            aim

wh
 erep
    lain
       ti
        ff“
          rec
            eiv
              [ed
                ]se
                  rvi
                    ces
                      inex
                         chang
                             efo
                               rmon
                                  ey”
                                    ).Th
                                       ePAC
                                          ’sa
                                            lleg
                                               at
                                                ion
                                                  sofhowm
                                                        uch

D
efend
    ant
      s“b
        ene
          fi
           tted
              ”fromth
                    eirD
                       raf
                         tKing
                             sre
                               lat
                                 ion
                                   ships
                                       ti
                                        lldono
                                             tes
                                               tab
                                                 li
                                                  shab
                                                     ene
                                                       fi
                                                        tat

P
lain
   ti
    ff
     s’e
       xpen
          se. Fu
               rth
                 erm
                   ore
                     ,th
                       e PAC
                           ’sa
                             lleg
                                at
                                 ion
                                   scanno
                                        tch
                                          ang
                                            eth
                                              efa
                                                ctth
                                                   atun
                                                      jus
                                                        t

en
 richm
     enti
        sno
          tre
            cogn
               izeda
                   sanin
                       dep
                         end
                           entc
                              aus
                                eofa
                                   ctionund
                                          erC
                                            al
                                             ifo
                                               rni
                                                 aorT
                                                    exa
                                                      slaw
                                                         .

(
See
  ,e.g
     .,D
       kt.No
           .28a
              t24
                .)

          P
          lain
             ti
              ffs
                ’newa
                    lleg
                       at
                        ion
                          sal
                            sodon
                                otso
                                   lveth
                                       efund
                                           amen
                                              talp
                                                 rob
                                                   lemth
                                                       at
                                                        ,wi
                                                          thou
                                                             t

ar
 ela
   tion
      shipb
          etw
            eenP
               la
                int
                  if
                   fsandD
                        efend
                            ant
                              s,th
                                 ere
                                   isnor
                                       eason
                                           toapp
                                               lyaqu
                                                   asi
                                                     -co
                                                       ntr
                                                         act
                                                           theo
                                                              ry

o
fli
  abi
    li
     ty. Un
          jus
            ten
              ric
                hmen
                   tis
                     ,ati
                        tsco
                           re,“
                              anequ
                                  itab
                                     les
                                       topg
                                          apfo
                                             roc
                                               cas
                                                 iona
                                                    lin
                                                      adequ
                                                          aci
                                                            esin

con
  tra
    ctu
      alr
        emed
           iesa
              tlaw
                 .”S
                   iOn
                     yxv
                       .Ham
                          ama
                            tsuPho
                                 ton
                                   icsK
                                      .K.,332F
                                             .Supp
                                                 .3d446
                                                      ,472

(D
 .Ma
   ss.20
       18)
         ;se
           eal
             soDo
                eIv
                  .Wa
                    l-Ma
                       rtS
                         tor
                           es,In
                               c.,572F
                                     .3d677
                                          ,685(9
                                               thC
                                                 ir
                                                  .20
                                                    09)(
                                                       “[t
                                                         ]he

l
acko
   fanyp
       rio
         rre
           lat
             ion
               shipb
                   etw
                     eenP
                        la
                         int
                           if
                            fsand[d
                                  efend
                                      ant
                                        ]pr
                                          eclu
                                             desth
                                                 eapp
                                                    li
                                                     cat
                                                       iono
                                                          fan

un
 jus
   ten
     richm
         entth
             eory
                ”). Th
                     atth
                        eoryi
                            spl
                              ain
                                lyin
                                   app
                                     li
                                      cab
                                        leh
                                          ere
                                            .

                             CONCLUS
                                   ION

          Fo
           rth
             efo
               rego
                  ingr
                     easo
                        ns,P
                           lain
                              ti
                               ffs
                                 ’mo
                                   tionshou
                                          ldb
                                            eden
                                               ied
                                                 .




                                  -
                                  25-
     Case 1:20-cv-00632-JSR Document 65 Filed 05/15/20 Page 32 of 32



D
ated
   :May15
        ,2020
                                      R
                                      esp
                                        ect
                                          ful
                                            lysubm
                                                 it
                                                  ted
                                                    ,

                                      /s
                                       /JohnL  .Ha rdiman
                                      JohnL .H  a
                                                rdim an
                                      Benjam inR .W alke
                                                       r
                                      HannahLonkyF   ackler
                                      SULL  IVAN &CROMWELLLLP
                                      125B ro adStreet
                                      NewYo   rk
                                               ,NY10004
                                      Tel:212- 558-4000
                                      Fax:212-  558-3558
                                      hardim anj@sullcrom.com
                                      walkerb@ sul
                                                 lcrom .com
                                      facklerh@ sul
                                                  lcrom .com

                                      Couns
                                          elfo
                                             rMajorL
                                                   eag
                                                     ueBa
                                                        seba
                                                           lland MLB
                                      Advan
                                          ced Med
                                                iaLP




                                  -
                                  26-
